Exhibit 10.53

EXECUTION COPY

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

COMCAST CORPORATION

COMCAST CABLE COMMUNICATIONS HOLDINGS, INC.

The Financial Institutions Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

Issuing Lender

CITIBANK, N.A.,

as Syndication Agent

and

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

BNP PARIBAS,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

DEUTSCHE BANK AG, NEW YORK BRANCH,

THE ROYAL BANK OF SCOTLAND PLC and

WACHOVIA BANK, N.A.

as Co-Documentation Agents

Dated as of January 30, 2008

 

 

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.,

as

Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

BNP PARIBAS,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

DEUTSCHE BANK AG, NEW YORK BRANCH,

THE ROYAL BANK OF SCOTLAND PLC and

WACHOVIA BANK, N.A.

as Co-Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

SECTION 1 DEFINITIONS AND ACCOUNTING TERMS

   1   

1.01

   Defined Terms    1   

1.02

   Use of Certain Terms.    17   

1.03

   Accounting Terms    17   

1.04

   Rounding    17   

1.05

   Exhibits and Schedules    17   

1.06

   References to Agreements and Laws    17   

1.07

   Pro Forma Calculations    18

SECTION 2 THE REVOLVING COMMITMENTS AND EXTENSIONS OF CREDIT

   18   

2.01

   Amount and Terms of Revolving Commitments    18   

2.02

   Procedure for Revolving Loan Borrowings    20   

2.03

   Letters of Credit    20   

2.04

   Competitive Bid Procedure    24   

2.05

   Reduction or Termination of Revolving Commitments    26   

2.06

   [RESERVED]    26   

2.07

   [RESERVED]    26   

2.08

   [RESERVED]    26   

2.09

   Prepayments    26   

2.10

   Documentation of Loans    27   

2.11

   Continuation and Conversion Option    28   

2.12

   Interest    28   

2.13

   Fees    29   

2.14

   Computation of Interest and Fees    29   

2.15

   Making Payments    29   

2.16

   Funding Sources    31

SECTION 3 TAXES, YIELD PROTECTION AND ILLEGALITY

   31   

3.01

   Taxes    31   

3.02

   Illegality    32   

3.03

   Inability to Determine Eurodollar Rates    32

 

i



--------------------------------------------------------------------------------

               Page   

3.04

   Increased Cost and Reduced Return; Capital Adequacy    32   

3.05

   Breakfunding Costs    33   

3.06

   Matters Applicable to all Requests for Compensation    34   

3.07

   Survival    34

SECTION 4 CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

   34   

4.01

   Conditions Precedent to Effective Date    34   

4.02

   Conditions to all Extensions of Credit    35

SECTION 5 REPRESENTATIONS AND WARRANTIES

   36   

5.01

   Existence and Qualification; Power; Compliance with Laws    36   

5.02

   Power; Authorization; Enforceable Obligations    36   

5.03

   No Legal Bar    37   

5.04

   Financial Statements; No Material Adverse Effect    37   

5.05

   Litigation    37   

5.06

   No Default    37   

5.07

   Authorizations    37   

5.08

   Taxes    37   

5.09

   Margin Regulations; Investment Company Act    38   

5.10

   ERISA Compliance    38   

5.11

   Assets; Liens    38   

5.12

   Environmental Compliance    38   

5.13

   Use of Proceeds    38   

5.14

   Disclosure    38

SECTION 6 AFFIRMATIVE COVENANTS

   39   

6.01

   Financial Statements    39   

6.02

   Certificates, Notices and Other Information    40   

6.03

   Payment of Taxes    40   

6.04

   Preservation of Existence    40   

6.05

   Maintenance of Properties    40   

6.06

   Maintenance of Insurance    41   

6.07

   Compliance With Laws    41   

6.08

   Inspection Rights    41   

6.09

   Keeping of Records and Books of Account    41

 

ii



--------------------------------------------------------------------------------

               Page   

6.10

   Compliance with ERISA    41   

6.11

   Compliance With Agreements    41   

6.12

   Use of Proceeds    41   

6.13

   Designation of Unrestricted Subsidiaries    41

SECTION 7 NEGATIVE COVENANTS

   42   

7.01

   Liens    42   

7.02

   Subsidiary Indebtedness    43   

7.03

   Fundamental Changes    44   

7.04

   ERISA    44   

7.05

   Limitations on Upstreaming    44   

7.06

   Margin Regulations    44   

7.07

   Financial Covenant    45

SECTION 8 EVENTS OF DEFAULT AND REMEDIES

   45   

8.01

   Events of Default    45   

8.02

   Remedies Upon Event of Default    46

SECTION 9 THE AGENTS

   47   

9.01

   Appointment    47   

9.02

   Delegation of Duties    47   

9.03

   Exculpatory Provisions    47   

9.04

   Reliance by Administrative Agent    48   

9.05

   Notice of Default    48   

9.06

   Non-Reliance on Agents and Other Lenders    48   

9.07

   Indemnification    49   

9.08

   Agent in Its Individual Capacity    49   

9.09

   Successor Administrative Agent    49   

9.10

   Co-Documentation Agents and Syndication Agent    50

SECTION 10 MISCELLANEOUS

   50   

10.01

   Amendments; Consents    50   

10.02

   Requisite Notice; Effectiveness of Signatures and Electronic Mail    51   

10.03

   Attorney Costs, Expenses and Taxes    52   

10.04

   Binding Effect; Assignment    52

 

iii



--------------------------------------------------------------------------------

               Page   

10.05

   Set-off    54   

10.06

   Sharing of Payments    54   

10.07

   No Waiver; Cumulative Remedies    55   

10.08

   Usury    55   

10.09

   Counterparts    55   

10.10

   Integration    55   

10.11

   Nature of Lenders’ Obligations    56   

10.12

   Survival of Representations and Warranties    56   

10.13

   Indemnity by Co-Borrowers    56   

10.14

   Nonliability of Lenders    56   

10.15

   No Third Parties Benefitted    57   

10.16

   Severability    57   

10.17

   Confidentiality    57   

10.18

   Headings    58   

10.19

   Time of the Essence    58   

10.20

   Foreign Lenders    58   

10.21

   Removal and Replacement of Lenders    59   

10.22

   Governing Law; Submission to Jurisdiction; Waivers    59   

10.23

   Waiver of Right to Trial by Jury    60   

10.24

   USA PATRIOT Act    60

 

iv



--------------------------------------------------------------------------------

EXHIBITS

A

   Form of Guarantee Agreement

B

   Form of Request for Extension of Credit

C

   Form of Compliance Certificate

D

   Form of Assignment and Acceptance

E-1

   Form of New Lender Supplement

E-2

   Form of Increased Revolving Commitment Activation Notice

SCHEDULES

A

   Excluded Indebtedness

2.01

   Revolving Commitments

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of January 30,
2008, by and among COMCAST CORPORATION, a Pennsylvania corporation (“Borrower”),
COMCAST CABLE COMMUNICATIONS HOLDINGS, INC., a Delaware corporation, as a
Co-Borrower, each lender from time to time party hereto (collectively, “Lenders”
and individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative
Agent and an Issuing Lender, CITIBANK, N.A., as syndication agent (in such
capacity, “Syndication Agent”), and Bank of America, N.A., Barclays Bank PLC,
BNP Paribas, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, Deutsche
Bank AG, New York Branch, The Royal Bank of Scotland plc and Wachovia Bank,
N.A., as co-documentation agents (in such capacity, “Co-Documentation Agents”).

RECITALS

WHEREAS, the Co-Borrowers entered into the Existing Credit Agreement (as defined
below);

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement (as defined below), which Agreement
shall become effective upon the satisfaction of the conditions precedent set
forth in Section 4.01 hereof; and

WHEREAS, it is the intent of the parties hereto, and the parties hereto agree,
that this Agreement shall amend and restate in its entirety the Existing Credit
Agreement;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Effective Date (as defined below) the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means (a) any purchase or other acquisition of assets or series of
related purchases or other acquisitions of assets by Borrower or any Restricted
Subsidiary (including by way of asset or stock purchase, swap or merger) other
than from Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of an Unrestricted Subsidiary as a Restricted Subsidiary.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent permitted under the Loan Documents.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account set forth below its signature to this Agreement, or such
other address or account as Administrative Agent hereafter may designate by
written notice to Borrower and Lenders.



--------------------------------------------------------------------------------

“Administrative Agent-Related Persons” means Administrative Agent (including any
successor agent), together with its Affiliates and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by Administrative Agent and
submitted to Administrative Agent (with a copy to Borrower) duly completed by
such Lender.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under direct or indirect
common control with, such Person.

“Agents” means the collective reference to Administrative Agent, Syndication
Agent and Co-Documentation Agents.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the amount of such Lender’s Revolving Commitment then in effect or, if
the Revolving Commitments have been terminated, the amount of such Lender’s
Outstanding Revolving Obligations.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

“Annualized EBITDA” means, at any date of determination, EBITDA for the two
fiscal quarter periods then most recently ended times two (2).

“Applicable Amount” means the rate per annum, in basis points, set forth under
the relevant column heading below based upon the applicable Debt Ratings:

 

Pricing

Level

 

Debt Ratings

S&P/Moody’s

 

Commitment

Fee

 

Base Rate

 

Eurodollar Rate/
Letters of Credit

 

Utilization Fee

(>50.0%)

1

  =A/A2     6.0   0   15.0   10.0

2

  A-/A3     7.0   0   25.0   10.0

3

  BBB+/Baa1     8.0   0   35.0   10.0

4

  BBB/Baa2   10.0   0   45.0   10.0

5

  BBB-/Baa3   15.0   0   65.0   10.0

6

  <BBB-/Baa3 or unrated   20.0   0   90.0   10.0

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”) of Borrower’s senior unsecured non-credit-enhanced long-term
Indebtedness for borrowed money; provided that, solely for purposes of
determining the Applicable Amount, if a Debt Rating is issued by each of S&P and
Moody’s, then the higher of such Debt Ratings shall apply (with Pricing Level 1
being the highest and Pricing Level 6 being the lowest), unless there is a split
in Debt Ratings of more than one level, in which case the level that is one
level higher than the lower Debt Rating shall apply. Initially, the Debt Ratings
shall be

 

2



--------------------------------------------------------------------------------

determined from the certificate delivered pursuant to Section 4.01(a)(iv).
Thereafter, the Debt Ratings shall be determined from the most recent public
announcement of any changes in the Debt Ratings. Any change in the Applicable
Amount shall become effective on and as of the date of any public announcement
of any Debt Rating that indicates a different Applicable Amount. If the rating
system of S&P or Moody’s shall change, Borrower and Administrative Agent shall
negotiate in good faith to amend this definition to reflect such changed rating
system and, pending the effectiveness of such amendment (which shall require the
approval of Required Lenders), the Debt Rating shall be determined by reference
to the rating most recently in effect prior to such change.

“Applicable Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of the relevant Interest Period, any date that such Loan is prepaid or
Converted in whole or in part and the maturity date of such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, interest shall also be paid on the Business Day which falls every three
months after the beginning of such Interest Period; (b) with respect to any
Fixed Rate Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Fixed Rate Borrowing with an
Interest Period of more than 90 days’ duration (unless otherwise specified in
the applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Applicable Payment Dates with respect to
such Borrowing; and (c) as to any other Obligations, the last Business Day of
each calendar quarter and the maturity date of such Obligation, except as
otherwise provided herein.

“Applicable Time” means New York time.

“Asset Monetization Transactions” has the meaning set forth in the definition of
Consolidated Total Indebtedness.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit D.

“Attorney Costs” means the reasonable fees and disbursements of a law firm or
other external counsel.

“Attributable Indebtedness” means, with respect to any Sale-Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale-Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale-Leaseback Transaction (including any period for which such lease has
been extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Indebtedness shall be the lesser of the
Attributable Indebtedness determined assuming termination on the first date such
lease may be terminated (in which case the Attributable Indebtedness shall also
include the amount of the penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date on which it may be so
terminated) or the Attributable Indebtedness determined assuming no such
termination.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate in effect for such day plus  1/2 of 1% and (b) the
rate of interest in effect for such day as publicly announced from time to time
by JPMorgan Chase as its “prime rate” in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase in connection with extensions of credit to debtors).
Any change in such rate announced by JPMorgan Chase shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan made hereunder that bears interest based upon the
Base Rate.

“BLR Group” means: (i) Brian L. Roberts (“BLR”); (ii) his wife; (iii) a lineal
descendant of BLR; (iv) the estate of BLR; (v) any trust of which at least one
of the trustees is any one or more of BLR, his wife and his lineal descendants,
or the principal beneficiaries of which are any one or more of BLR, his wife and
his lineal descendants; (vi) any Person which is Controlled by any one or more
of the foregoing; and (vii) any group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of which any of the foregoing is a
member.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, and, if the applicable Business Day relates to a Eurodollar Rate Loan,
any such day on which dealings are carried out in the applicable offshore Dollar
market.

“Cable Subsidiary” means a Subsidiary of Borrower (a) that operates cable assets
or (b) whose sole purpose is to directly or indirectly own or hold an investment
in another Person that operates cable assets.

“CCCHI” means Comcast Cable Communications Holdings, Inc.

“Change of Control” means the occurrence of any of the following: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder, as in effect
on the date hereof), other than the BLR Group, of Equity Interests representing
more than the greater of (i) 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Borrower and
(ii) the percentage owned, directly or indirectly, beneficially or of record, by
the BLR Group, of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Borrower; (b) the occupation of a majority
of the seats (other than vacant seats) on the board of directors of Borrower by
Persons who were neither (i) nominated by the board of directors of Borrower (or
by the Nominating Committee of such board) nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of Borrower by
any Person or group, other than the BLR Group. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Borrower” means each of Borrower and CCCHI.

“Co-Documentation Agents” has the meaning set forth in the introductory
paragraph hereto.

 

4



--------------------------------------------------------------------------------

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by a Co-Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Borrowing” means a Competitive Loan or group of Competitive Loans
of the same type made on the same date and as to which a single Interest Period
is in effect.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, properly completed and signed by a Responsible Officer of Borrower.

“Consolidated Total Indebtedness” means, as of any date of determination, the
total Indebtedness of Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP, but excluding Indebtedness of
Borrower and its Restricted Subsidiaries arising from (A) the asset monetization
transactions set forth on Schedule A and any extensions, renewals or
replacements thereof and (B) any asset monetization transactions which are
recourse only to the assets so monetized and are done on substantially similar
terms to the asset monetization transactions set forth on Schedule A
(collectively, “Asset Monetization Transactions”).

“Continuation” and “Continue” mean, with respect to any Eurodollar Rate Loan,
the continuation of such Eurodollar Rate Loan as a Eurodollar Rate Loan on the
last day of the Interest Period for such Loan.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

“Debt Rating” has the meaning set forth in the definition of Applicable Amount.

“Declining Lender” has the meaning set forth in Section 2.01(e).

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal (i) in the case of overdue principal
of any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in Section 2.12(a) or (ii) in the case of any other amount, 2% per
annum plus the rate applicable to Base Rate Loans, in each case to the fullest
extent permitted by applicable Laws

 

5



--------------------------------------------------------------------------------

“Disposition” means (a) any sale, transfer or other disposition of assets or
series of sales, transfers or other disposition of assets by Borrower or any
Restricted Subsidiary (including by way of asset or stock sale, swap or merger)
other than to Borrower or any Restricted Subsidiary or (b) the designation by
Borrower of a Restricted Subsidiary as an Unrestricted Subsidiary.

“Dollar” and “$” means lawful money of the United States of America.

“EBITDA” means, with respect to any Person or any income generating assets, for
any period, an amount equal to (a) the net income of such Person or generated by
such assets adjusted to exclude (i) gains and losses from unusual or
extraordinary items and (ii) interest income, plus (b) income or gross receipts
taxes (whether or not deferred), Interest Expense, depreciation, amortization
and other non-cash charges to income, in each case for such period, minus
(c) any cash payments made during such period in respect of any non-cash charges
to income accrued during a prior period and added back in determining EBITDA
during such prior period pursuant to clause (b) above, plus (d) corporate
overhead expenses incurred by Borrower in an aggregate amount not to exceed
$100,000,000 for any fiscal year of Borrower.

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the U.S. Securities and Exchange Commission in electronic format.

“Effective Date” means the date upon which all the conditions precedent in
Section 4.01 have been satisfied or waived, which date shall be at least one
Business Day after receipt by Administrative Agent of a written notice from
Borrower identifying such date as the anticipated Effective Date (which written
notice Administrative Agent will promptly forward to Lenders).

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto, as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e)

 

6



--------------------------------------------------------------------------------

the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan; (f) the incurrence by Borrower or any
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by any
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

     1.00 - Eurodollar Reserve Percentage   

Where,

    

“Eurodollar Base Rate” means, for such Interest Period:

(a) The rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the page of the Telerate screen that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, or

(b) In the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate reasonably determined by
Administrative Agent (after consultation with Borrower) to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

(c) In the event the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by Administrative Agent as
the average of the rates of interest (rounded upward to the next  1/100th of 1%)
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, Continued or Converted by Administrative Agent in its capacity as a
Lender and with a term equivalent to such Interest Period are offered by
Reference Banks to major banks in the London interbank Dollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period. If any Reference Bank does not quote such a
rate at the request of Administrative Agent, such average rate shall be
determined from the rates of the Reference Banks that quote such a rate; and

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
 1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a

 

7



--------------------------------------------------------------------------------

member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities, which includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non- United States office of any Lender to United States
residents). The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

The determination of the Eurodollar Reserve Percentage and the Eurodollar Base
Rate by Administrative Agent shall be conclusive in the absence of manifest
error.

“Eurodollar Rate Loan” means a Loan bearing interest based on the Eurodollar
Rate.

“Eurodollar Reserve Percentage” has the meaning set forth in the definition of
Eurodollar Rate.

“Event of Default” means any of the events specified in Section 8.

“Existing Credit Agreement” means the Credit Agreement, dated as of October 7,
2005 (as amended, supplemented or otherwise modified from time to time through
the date hereof) among Borrower, CCCHI, the lenders parties thereto, JPMorgan
Chase Bank, N.A., as administrative agent and issuing lender, Citibank, N.A., as
syndication agent, and Bank of America, N.A., Barclays Bank PLC and Deutsche
Bank Securities Inc., as co-documentation agents.

“Existing Letters of Credit” means the letters of credit that have been issued
prior to the Effective Date pursuant to the Existing Credit Agreement and that
are outstanding on the Effective Date.

“Extended Revolving Termination Date” has the meaning set forth in
Section 2.01(e).

“Extending Lender” has the meaning set forth in Section 2.01(e).

“Extension of Credit” means (a) a Borrowing, Conversion or Continuation of Loans
and (b) a Letter of Credit Action whereby a new Letter of Credit is issued or
which has the effect of increasing the amount of, extending the maturity of, or
making a material modification to an outstanding Letter of Credit or the
reimbursement of drawings thereunder (collectively, the “Extensions of Credit”).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to JPMorgan Chase on such day on such
transactions as determined by Administrative Agent (which determination shall be
conclusive in the absence of manifest error).

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Loan that is a Eurodollar Rate Loan), the fixed rate of interest per
annum specified by the Lender making such Competitive Loan in its related
Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

8



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles applied on a consistent
basis (but subject to changes approved by Borrower’s independent certified
public accountants).

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, including the Federal
Communications Commission, (c) any state public utilities commission or other
authority and any federal, state, county, or municipal licensing or franchising
authority or (d) any court or administrative tribunal.

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Guarantor, substantially in the form of Exhibit A.

“Guarantors” means Comcast Cable Communications, LLC, Comcast MO of Delaware,
LLC, Comcast MO Group, Inc., Comcast Cable Holdings, LLC, CCCHI, Borrower and
each Restricted Subsidiary that becomes a party to the Guarantee Agreement
pursuant to Section 7.02(c).

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of any other Person or (b) legally binding obligation of such
Person to purchase or pay (or to advance or supply funds for the purchase or
payment of) Indebtedness of any other Person, or to purchase property,
securities, or services for the purpose of assuring the owner of such
Indebtedness of the payment of such Indebtedness or to maintain working capital,
equity capital or other financial statement condition of such other Person so as
to enable such other Person to pay such Indebtedness; provided, however, that
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guaranty Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof,
covered by such Guaranty Obligation or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
Person in good faith.

“Increased Revolving Commitment Activation Notice” means a notice substantially
in the form of Exhibit E-2.

“Increased Revolving Commitment Closing Date” means any Business Day designated
as such in an Increased Revolving Commitment Activation Notice.

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (f) all Guaranty Obligations of such Person with respect to
Indebtedness of others, (g) all capital lease obligations of such Person,
(h) all Attributable Indebtedness under Sale-Leaseback Transactions under which
such Person is the lessee and (i) all obligations of such Person as an account
party in respect of outstanding letters of credit (whether or not drawn) and
bankers’ acceptances; provided, however, that Indebtedness shall not include
(i) trade accounts payable arising in the ordinary course of business and
(ii) deferred compensation; provided, further, that in the case of any
obligation of such Person which is recourse only to certain assets of such
Person, the amount of such Indebtedness shall be deemed to be equal to the
lesser of the amount of such Indebtedness or the value of the assets to which
such obligation is recourse as reflected on the balance sheet of such Person at
the time of the incurrence of such obligation; and provided, further, that the
amount of any Indebtedness described in clause (e) above shall be the lesser of
the amount of the Indebtedness or the fair market value of the property securing
such Indebtedness.

 

9



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 10.13.

“Indemnitees” has the meaning set forth in Section 10.13.

“Interest Expense” means, with respect to any Person or any income generating
assets, for any period, an amount equal to, without duplication, (a) all
interest on Indebtedness (other than Indebtedness arising from Asset
Monetization Transactions) of such Person or properly allocable to such assets,
and commitment and facility fees in respect thereof, accrued (whether or not
actually paid) during such period, (b) plus the net amount accrued (whether or
not actually paid) by such Person or properly allocable to such assets pursuant
to any interest rate protection agreement during such period (or minus the net
amount receivable (whether or not actually received) by such Person or properly
allocable to such assets during such period), (c) minus the amortization of
deferred financing fees recorded during such period and (d) minus the
amortization of any discount or plus the amortization of any premium (determined
as the difference between the present value and the face amount of the subject
Indebtedness) recorded during such period.

“Interest Period” means (a) for each Eurodollar Rate Loan, (i) initially, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
Continued as, or Converted into, such Eurodollar Rate Loan and (ii) thereafter,
the period commencing on the last day of the preceding Interest Period, and
ending, in each case, on the earlier of (A) the scheduled maturity date of such
Loan, or (B) one, two, three, six, or subject to availability to each Lender,
nine or 12 months or periods less than one month, thereafter and (b) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than
seven days or more than 360 days) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request; provided
that:

(i) Any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) Any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) Unless Administrative Agent otherwise consents, there may not be more than
ten (10) Interest Periods for Eurodollar Rate Loans in effect at any time.

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means each of JPMorgan Chase and any other Lender that may
agree with Borrower to issue Letters of Credit hereunder, or any successor
issuing lender hereunder. Any Lender that becomes an Issuing Lender after the
Effective Date agrees to give Administrative Agent prompt notice thereof.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including, if consistent therewith, the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof.

 

10



--------------------------------------------------------------------------------

“Lender” means each lender from time to time party hereto and, as the context
requires, each Issuing Lender, each New Lender and each New Extending Lender,
and, subject to the terms and conditions of this Agreement, their respective
successors and assigns (but not any purchaser of a participation hereunder
unless otherwise a party to this Agreement).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on its Administrative Questionnaire, or such other office or
offices as such Lender may from time to time notify Administrative Agent and
Borrower.

“Letter of Credit” means any letter of credit issued or deemed to be issued
hereunder, including the Existing Letters of Credit.

“Letter of Credit Action” means the issuance, supplement, amendment, renewal,
extension, modification or other action relating to a Letter of Credit
hereunder.

“Letter of Credit Application” means an application for a Letter of Credit
Action from time to time in use by an Issuing Lender.

“Letter of Credit Cash Collateral Account” means a blocked deposit account at
JPMorgan Chase in which the Co-Borrowers hereby grant a security interest to
Administrative Agent as security for Letter of Credit Usage and with respect to
which the Co-Borrowers agree to execute and deliver from time to time such
documentation as Administrative Agent may reasonably request to further assure
and confirm such security interest.

“Letter of Credit Expiration Date” means the date that is five Business Days
prior to the Revolving Termination Date.

“Letter of Credit Sublimit” means, at any date of determination, an amount equal
to the lesser of (a) the combined Revolving Commitments minus the aggregate
amount of all outstanding Revolving Loans and (b) $750,000,000.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn face or available amount of outstanding Letters of Credit plus the
aggregate amount of all drawings under the Letters of Credit not reimbursed by
the Co-Borrowers or converted into Revolving Loans.

“Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Total Indebtedness as of such date to (b) Annualized EBITDA of
Borrower and its Restricted Subsidiaries, on a consolidated basis.

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge or other security interest (including any
conditional sale or other title retention agreement, any financing lease or
Sale-Leaseback Transaction having substantially the same economic effect as any
of the foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction), including the interest
of a purchaser of accounts receivable; provided that Liens shall not include
ordinary and customary contractual set off rights.

“Loan” means any advance made by any Lender to a Co-Borrower as provided in
Section 2 (collectively, the “Loans”).

 

11



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Guarantee Agreement, each Note, each
Letter of Credit Application, each Request for Extension of Credit, each
Compliance Certificate, each fee letter and each other instrument or agreement
from time to time delivered by any Loan Party pursuant to this Agreement.

“Loan Parties” means Borrower and each of its Subsidiaries that is a party to a
Loan Document.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Rate, the marginal rate of interest, if any, to be added
to or subtracted from the Eurodollar Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

“Material Acquisition” means any Acquisition (the “Subject Acquisition”)
(i) made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or
(ii) that has an Annualized Acquisition Cash Flow Value (as defined below) for
the period ended on the last day of the fiscal quarter most recently ended that
is greater than five percent (5%) of the Annualized EBITDA of Borrower and its
Restricted Subsidiaries, on a consolidated basis, for the same period. The
“Annualized Acquisition Cash Flow Value” is an amount equal to (a) the
Annualized EBITDA of the assets comprising the Subject Acquisition less (b) the
Annualized EBITDA of any assets disposed of by Borrower or any Restricted
Subsidiary (other than to Borrower or any Restricted Subsidiary) in connection
with the Subject Acquisition.

“Material Adverse Effect” means any set of circumstances or events which (a) has
or would reasonably be expected to have a material adverse effect upon the
validity or enforceability against Borrower or any Guarantor of any Loan
Document or (b) has had or would reasonably be expected to have a material
adverse effect on the ability of Borrower and the Guarantors to perform their
payment obligations under any Loan Document.

“Material Disposition” means any Disposition (the “Subject Disposition”)
(i) made at a time when the Leverage Ratio is in excess of 4.5 to 1.0 or
(ii) that has an Annualized Disposition Cash Flow Value (as defined below), for
the period ended on the last day of the fiscal quarter most recently ended that
is greater than five percent (5%) of the Annualized EBITDA of Borrower and its
Restricted Subsidiaries, on a consolidated basis, for the same period. The
“Annualized Disposition Cash Flow Value” is an amount equal to (a) the
Annualized EBITDA of the assets comprising the Subject Disposition less (b) the
Annualized EBITDA of any assets acquired by Borrower or any Restricted
Subsidiary (other than from Borrower or any Restricted Subsidiary) in connection
with the Subject Disposition.

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action

   Minimum Amount    Multiples
in excess thereof

Borrowing or prepayment of, or Conversion into, Base Rate Loans

   $ 10,000,000    $ 1,000,000

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans

   $ 10,000,000    $ 1,000,000

Borrowing of Competitive Loans

   $ 10,000,000    $ 1,000,000

Letter of Credit Action

   $ 5,000      None

Reduction in Revolving Commitments

   $ 25,000,000    $ 5,000,000

Assignments

   $ 5,000,000      None

 

12



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., or its successor, or if it is
dissolved or liquidated or no longer performs the functions of a securities
rating agency, such other nationally recognized securities rating agency agreed
upon by Borrower and Administrative Agent and approved by Required Lenders.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

“New Extending Lender” has the meaning set forth in Section 2.01(e).

“New Lender”: has the meaning set forth in Section 2.01(c).

“New Lender Supplement”: has the meaning set forth in Section 2.01(c).

“Notes” means the collective reference to any promissory note evidencing Loans.

“Noticed Anniversary Date” has the meaning set forth in Section 2.01(e).

“Obligations” means all advances to, and debts, liabilities, and obligations of,
the Co-Borrowers arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Laws by
or against a Co-Borrower.

“Outstanding Revolving Obligations” means, as of any date, and giving effect to
making any Extension of Credit requested on such date and all payments,
repayments and prepayments made on such date, (a) when reference is made to all
Lenders, the sum of (i) the aggregate outstanding principal amount of all
Revolving Loans and (ii) all Letter of Credit Usage, and (b) when reference is
made to one Lender, the sum of (i) the aggregate outstanding principal amount of
all Revolving Loans made by such Lender and (ii) such Lender’s ratable
participation in all Letter of Credit Usage.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto
established under ERISA.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by Borrower or any ERISA
Affiliate or to which Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

 

13



--------------------------------------------------------------------------------

“Reference Banks” means JPMorgan Chase and Citibank, N.A.

“Reference Statements” means the financial statements described in
Section 4.01(d).

“Register” has the meaning set forth in Section 2.10(b).

“Request for Extension of Credit” means, unless otherwise specified herein,
(a) with respect to a Borrowing, Conversion or Continuation of Loans (other than
Competitive Loans), a written request substantially in the form of Exhibit B,
(b) with respect to a Letter of Credit Action, a Letter of Credit Application,
duly completed and signed by a Responsible Officer of the relevant Co-Borrower
and delivered by Requisite Notice and (c) with respect to a Borrowing of
Competitive Loans, a Competitive Bid Request, duly completed and signed by a
Responsible Officer of the relevant Co-Borrower and delivered by Requisite
Notice.

“Required Lenders” means, as of any date of determination, Lenders (excluding
any Lender that has failed to fund hereunder when the applicable conditions
precedent to such funding have been satisfied or waived in accordance herewith,
until such failure has been cured) holding more than 50% of: (a) the combined
Revolving Commitments (excluding the Revolving Commitment of any Lender that has
failed to fund hereunder when the applicable conditions precedent to such
funding have been satisfied or waived in accordance herewith, until such failure
has been cured) then in effect and (b) if the Revolving Commitments have then
been terminated and there are Outstanding Revolving Obligations, the Outstanding
Revolving Obligations.

“Requisite Notice” means a notice delivered in accordance with Section 10.02.

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

 

Type of Action

 

Applicable Time

 

Date of Action

Delivery of Request for Extension of Credit for, or notice for:    

•   Borrowing or prepayment of Base Rate Loans

  11:00 a.m.   Same Business Day as such Loans Borrowing or prepayment

•   Conversion into Base Rate Loans

  11:00 a.m.   Same Business Day as such Conversion

•   Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar
Rate Loans (other than Competitive Loans)

  11:00 a.m.   3 Business Days prior to such Borrowing, prepayment, Continuation
or Conversion

•   Letter of Credit Action

  11:00 a.m.   2 Business Days prior to such action (or such lesser time as is
acceptable to an Issuing Lender)

•   Voluntary reduction in or termination of Revolving Commitments

  11:00 a.m.   3 Business Days prior to such reduction or termination

•   Payments by Lenders or Co-Borrowers to Administrative Agent

  1:00 p.m.   On the date payment is due

 

14



--------------------------------------------------------------------------------

Type of Action

 

Applicable Time

 

Date of Action

•   Borrowing of Fixed Rate Loans

  11:00 a.m.   1 Business Days prior to such Borrowing

•   Borrowing of Competitive Loans that are Eurodollar Rate Loans

  11:00 a.m.   4 Business Days prior to such Borrowing

“Responsible Officer” means, as to any Person, the president, any vice
president, the controller, the chief financial officer, the treasurer or any
assistant treasurer of such Person. Any document or certificate hereunder that
is signed by a Responsible Officer of a particular Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Group” means, collectively, Borrower and the Restricted
Subsidiaries.

“Restricted Subsidiary” means each Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

“Revolving Commitment” means, for each Lender, the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 2.01 or
in the Assignment and Acceptance or New Lender Supplement pursuant to which such
Lender became a party to this Agreement, as such amount may be reduced or
adjusted from time to time in accordance with the terms of this Agreement
(collectively, the “combined Revolving Commitments”).

“Revolving Commitment Period” means the period from and including the Effective
Date to the Revolving Termination Date, the Extended Revolving Termination Date
or the Second Extended Revolving Termination Date, as applicable.

“Revolving Facility” means the Revolving Commitments and the Extensions of
Credit made thereunder.

“Revolving Loans” has the meaning set forth in Section 2.01.

“Revolving Percentage” means, as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the combined Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding.

“Revolving Termination Date” means (a) the fifth anniversary of the Effective
Date; provided that with respect to the Revolving Commitments, if any, that are
extended pursuant to Section 2.01(e), the Revolving Termination Date shall mean
the Extended Revolving Termination Date or the Second Extended Revolving
Termination Date, as applicable, or (b) such earlier date upon which the
combined Revolving Commitments may be terminated in accordance with the terms of
this Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or its successor, or if it is dissolved or liquidated or no
longer performs the functions of a securities rating agency, such other
nationally recognized securities rating agency agreed upon by Borrower and
Administrative Agent and approved by Required Lenders.

 

15



--------------------------------------------------------------------------------

“Sale-Leaseback Transaction” means any arrangement whereby Borrower or any
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.

“Second Extended Revolving Termination Date” has the meaning set forth in
Section 2.01(e).

“Significant Subsidiary” means any Restricted Subsidiary whose Annualized EBITDA
was greater than 5% of the Annualized EBITDA of Borrower and its Restricted
Subsidiaries, on a consolidated basis, for the period of two fiscal quarters
ended on the last day of the fiscal quarter most recently ended, or whose assets
comprised more than 5% of the total assets of Borrower and its Restricted
Subsidiaries, on a consolidated basis, as of the last day of the fiscal quarter
most recently ended.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower.

“Syndication Agent” has the meaning set forth in the introductory paragraph
hereto.

“Threshold Amount” means $200,000,000.

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by such Person (or, in the case of a Person other than a natural Person,
known by any officer of such Person) making the representation, warranty or
other statement, or, if such Person had exercised ordinary care in performing
his or its required duties, would have been known by such Person (or, in the
case of a Person other than a natural Person, would have been known by an
officer of such Person).

“type” of Loan means (a) as to any Revolving Loan, its nature as a Base Rate
Loan or a Eurodollar Rate Loan and (b) as to any Competitive Loan, its nature as
a Eurodollar Rate Loan or a Fixed Rate Loan.

“Unfunded Pension Liability” means the excess of a Plan’s accumulated benefit
obligations, over the current fair market value of that Plan’s assets,
determined in accordance with the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87 for the applicable plan year.

“Unrestricted Subsidiary” means any Subsidiary of Borrower designated as an
“Unrestricted Subsidiary” from time to time in accordance with Section 6.13.
Until so designated, each Subsidiary of Borrower shall be a Restricted
Subsidiary.

 

16



--------------------------------------------------------------------------------

1.02 Use of Certain Terms.

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto or
thereto, unless otherwise defined therein.

(b) As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

(c) The words “herein” and “hereunder” and words of similar import when used in
any Loan Document shall refer to the applicable Loan Document as a whole and not
to any particular provision thereof. The term “including” is by way of example
and not limitation. References herein to a Section, subsection or clause shall,
unless the context otherwise requires, refer to the appropriate Section,
subsection or clause in this Agreement.

(d) The term “or” is disjunctive; the term “and” is conjunctive. The term
“shall” is mandatory; the term “may” is permissive.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time in the United States; provided, however, that for purposes of determining
compliance with the covenants set forth in Section 7.07, if there are changes in
GAAP after December 31, 2006 that materially affect the calculation of the
covenants in Section 7.07 in such a manner as to be inconsistent with the intent
of this Agreement, Administrative Agent and Borrower shall negotiate in good
faith to determine such adjustments to the method of calculating compliance with
Section 7.07 or related definitions as to make them consistent with the intent
hereof. Promptly upon Borrower and Administrative Agent reaching such agreement,
Administrative Agent shall notify Lenders of such adjustments, which shall be
conclusive unless Required Lenders object to such adjustments within 30 days of
receipt of notice. Each Compliance Certificate shall be prepared in accordance
with this Section 1.03, except for the exclusion of Unrestricted Subsidiaries
from the calculations therein. Notwithstanding anything to the contrary
contained herein, references herein to “Borrower and its Restricted Subsidiaries
on a consolidated basis” shall be deemed to refer to Borrower and its Restricted
Subsidiaries without taking into account the results or financial position of
any Unrestricted Subsidiary and without taking into account any interest of
Borrower or any of its Restricted Subsidiaries in any Unrestricted Subsidiary.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.05 Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.06 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall include all amendments, restatements, extensions,
supplements and other modifications thereto (unless prohibited by any Loan
Document), and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

17



--------------------------------------------------------------------------------

1.07 Pro Forma Calculations. For the purposes of calculating Annualized EBITDA
of Borrower and its Restricted Subsidiaries, on a consolidated basis, for any
period (a “Test Period”), (i) if at any time from the period (a “Pro Forma
Period”) commencing on the first day of such Test Period and ending on the date
which is ten days prior to the date of delivery of the Compliance Certificate in
respect of such Test Period (or, in the case of any pro forma calculation
required to be made pursuant hereto in respect of the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary that is a Material
Disposition or the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary that is a Material Acquisition, ending on the date such Material
Disposition or Material Acquisition is consummated after giving effect thereto),
Borrower or any Restricted Subsidiary shall have made any Material Disposition,
the Annualized EBITDA for such Test Period shall be reduced by an amount equal
to the Annualized EBITDA (if positive) for such Test Period attributable to the
assets which are the subject of such Material Disposition or increased by an
amount equal to the Annualized EBITDA (if negative) for such Test Period
attributable to such assets; (ii) if during such Pro Forma Period Borrower or
any Restricted Subsidiary shall have made a Material Acquisition, Annualized
EBITDA of Borrower and its Restricted Subsidiaries, on a consolidated basis, for
such Test Period shall be calculated after giving pro forma effect thereto
(including the incurrence or assumption of any Indebtedness in connection
therewith) as if such Material Acquisition (and the incurrence or assumption of
any such Indebtedness) occurred on the first day of such Test Period; and
(iii) if during such Pro Forma Period any Person that subsequently became a
Restricted Subsidiary or was merged with or into Borrower or any Restricted
Subsidiary since the beginning of such Pro Forma Period shall have entered into
any Material Disposition or Material Acquisition that would have required an
adjustment pursuant to clause (i) or (ii) above if made by Borrower or a
Restricted Subsidiary during such Pro Forma Period, Annualized EBITDA of
Borrower and its Restricted Subsidiaries, on a consolidated basis, for such Test
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition occurred on the first day of such
Test Period. For the purposes of this section, whenever pro forma effect is to
be given to a Material Disposition or Material Acquisition and the amount of
income or earnings related thereto, the pro forma calculations shall be
determined in good faith by a Responsible Officer of Borrower. Comparable
adjustments shall be made in connection with any determination of Annualized
EBITDA.

SECTION 2

THE REVOLVING COMMITMENTS AND EXTENSIONS OF CREDIT

2.01 Amount and Terms of Revolving Commitments.

(a) Subject to the terms and conditions set forth in this Agreement, during the
Revolving Commitment Period, each Lender severally agrees to make, Convert and
Continue revolving credit loans (“Revolving Loans”) in Dollars in such amounts
as a Co-Borrower may from time to time request; provided, however, that (i) the
Outstanding Revolving Obligations of each Lender shall not exceed such Lender’s
Revolving Commitment at any time, and (ii) the Outstanding Revolving Obligations
of all Lenders plus the aggregate principal amount of all outstanding
Competitive Loans shall not exceed the combined Revolving Commitments at any
time. The Revolving Facility is a revolving credit and, subject to the foregoing
and the other terms and conditions hereof, each Co-Borrower may borrow, Convert,
Continue, prepay and reborrow Revolving Loans as set forth herein without
premium or penalty.

(b) At any time after the Effective Date, the Co-Borrowers and any one or more
Lenders (including any New Lender) may agree that such Lender or Lenders shall
make or increase the amount of their Revolving Commitments by executing and
delivering to the Administrative Agent an Increased Revolving Commitment
Activation Notice specifying the amount of such increase or new Revolving
Commitment and the applicable Increased Revolving Commitment Closing Date.
Notwithstanding the

 

18



--------------------------------------------------------------------------------

foregoing, (i) at no time may the combined Revolving Commitments exceed
$9,000,000,000, (ii) Revolving Commitments may not be made or increased after
the occurrence and during the continuation of a Default or Event of Default,
including after giving effect to the incremental Revolving Commitments in
question, (iii) any increase effected pursuant to this Section 2.01(b) shall be
in a minimum amount of at least $25,000,000 and (iv) no more than two Increased
Revolving Commitment Closing Dates may be selected by the Co-Borrowers during
the term of this Agreement. No Lender shall have any obligation to participate
in any increase described in this Section 2.01(b) unless it agrees to do so in
its sole discretion.

(c) Any additional bank, financial institution or other entity (each, a “New
Lender”) that, in the case of an institution that is not an Affiliate of a
then-existing Lender, with the consent of the Administrative Agent and each
Issuing Lender (which consent, in each case, shall not be unreasonably
withheld), elects to become a “Lender” under this Agreement in connection with
an increase described in Section 2.01(b) shall execute a New Lender Supplement
(each, a “New Lender Supplement”), substantially in the form of Exhibit E-1,
whereupon such bank, financial institution or other entity shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement.

(d) On each Increased Revolving Commitment Closing Date on which there are
Revolving Loans outstanding, each Lender (including any New Lender) that has
made or increased its Revolving Commitment shall make a Revolving Loan, the
proceeds of which will be used to prepay the Revolving Loans of other Lenders,
so that, after giving effect thereto, the resulting Revolving Loans outstanding
are allocated among the Lenders on a pro rata basis based on the respective
Revolving Percentages of the Lenders after giving effect to the increase of
Revolving Commitments pursuant to Section 2.01(b) on such Increased Revolving
Commitment Closing Date.

(e) Each Co-Borrower shall repay (i) all outstanding Revolving Loans made to it
on the Revolving Termination Date, the Extended Revolving Termination Date or
the Second Extended Revolving Termination Date, as applicable, and (ii) the then
unpaid principal amount of each Competitive Loan made to it on the last day of
the Interest Period applicable to such Loan. The Co-Borrowers may request that
the Revolving Commitments be extended for additional one-year periods by
providing written notice to the Administrative Agent not more than 90 days, but
not fewer than 45 days, prior to either or both of the first two anniversaries
of the Effective Date (each, a “Noticed Anniversary Date”). If a Lender agrees,
in its individual and sole discretion, to extend its Revolving Commitments (such
Lender, an “Extending Lender”), it will notify the Administrative Agent in
writing of its decision to do so and the maximum amount of Revolving Commitments
it agrees to so extend no later than 20 days prior to the applicable Noticed
Anniversary Date, which notice shall be irrevocable. The Administrative Agent
will notify the Co-Borrowers, in writing, of the Lenders’ decisions no later
than 15 days prior to such Noticed Anniversary Date. The Extending Lenders’ and
the New Extending Lenders’ Revolving Commitments will be extended for an
additional year from the Revolving Termination Date (the “Extended Revolving
Termination Date”) or the Extended Revolving Termination Date (the “Second
Extended Revolving Termination Date”), as applicable; provided that (i) more
than 50% of the aggregate Revolving Commitments outstanding on the applicable
Noticed Anniversary Date are extended or otherwise committed to by Extending
Lenders and any New Extending Lenders and (ii) no Default or Event of Default
shall have occurred and be continuing on the applicable Noticed Anniversary Date
after giving effect to the requested extension. No Lender shall be required to
consent to any such extension request, and any Lender that declines or does not
respond in writing to the Borrower’s request for commitment renewal (a
“Declining Lender”) will have its Revolving Commitments terminated on the
then-existing Revolving Termination Date or Extended Revolving Termination Date,
as applicable (without regard to any renewals by other Lenders). The Borrower
will have the right to remove or replace any Declining Lenders in accordance
with Section 10.21.

 

19



--------------------------------------------------------------------------------

2.02 Procedure for Revolving Loan Borrowings.

(a) Each Co-Borrower may irrevocably request a Borrowing of Revolving Loans on
any Business Day in a Minimum Amount therefor by delivering a Request for
Extension of Credit therefor by Requisite Notice to Administrative Agent not
later than the Requisite Time therefor. All Borrowings shall constitute Base
Rate Loans unless properly and timely otherwise designated as set forth in the
prior sentence. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04.

(b) Following receipt of a Request for Extension of Credit, Administrative Agent
shall promptly notify each Lender by Requisite Notice of its Revolving
Percentage thereof. Each Lender shall make the funds for its Revolving Loan
available to Administrative Agent at Administrative Agent’s Office not later
than the Requisite Time therefor on the Business Day specified in such Request
for Extension of Credit. Upon satisfaction of the applicable conditions set
forth in Section 4.02, all funds so received shall be made available to the
requesting Co-Borrower in like funds received.

(c) The failure of any Lender to make any Revolving Loan on any date shall not
relieve any other Lender of any obligation to make a Revolving Loan on such
date, but the Revolving Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for the failure of any other Lender
to so make its Revolving Loan. The Borrower shall have the right to remove or
replace any Lender which fails to make a Revolving Loan when obligated to do so
in accordance with Section 10.21.

2.03 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, during the
period from and including the Effective Date to, but not including the Letter of
Credit Expiration Date, each Issuing Lender shall take such Letter of Credit
Actions denominated in Dollars as each Co-Borrower may from time to time
request; provided, however, that (i) the Outstanding Revolving Obligations of
each Lender shall not exceed such Lender’s Revolving Commitment at any time,
(ii) the Outstanding Revolving Obligations of all Lenders plus the aggregate
principal amount of all outstanding Competitive Loans shall not exceed the
combined Revolving Commitments at any time and (iii) the Letter of Credit Usage
shall not exceed the Letter of Credit Sublimit at any time. All Existing Letters
of Credit shall be deemed to be Letters of Credit issued hereunder on the
Effective Date for the account of each Co-Borrower, and the participations
therein created pursuant to the Existing Credit Agreement shall be superseded by
participations created by Section 2.03(b) hereof. Subject to subsection
(f) below and unless consented to by the applicable Issuing Lender and
Administrative Agent, and except for any Existing Letter of Credit which expires
more than 12 months after the date of its issuance or last renewal, no Letter of
Credit may expire more than 12 months after the date of its issuance or last
renewal; provided, however, that no Letter of Credit shall expire after the
Business Day which is at least five days prior to the Revolving Termination Date
(as it may be extended). In the event that any Lender’s Commitment terminates
prior to an extended Revolving Termination Date as contemplated by
Section 2.01(e), the respective participations of the other Lenders in all
outstanding Letters of Credit shall be redetermined on the basis of their
respective Commitments after giving effect to such termination, and the
participation therein of the Lender whose Commitment is terminated shall
terminate; provided that the Co-Borrowers shall, if and to the extent necessary
to permit such redetermination of participations in Letters of Credit within the
limits of the Commitments which are not terminated, prepay on such date all or a
portion of the outstanding Revolving Loans, and such redetermination and
termination of participations in outstanding Letters of Credit shall be
conditioned upon their having done so. If any Letter of Credit Usage remains
outstanding on the Revolving Termination Date (as it may be extended), each
Co-Borrower shall, on the Revolving Termination Date (as it may be extended),
deposit cash in an amount equal to the Letter of Credit Usage applicable to it
in a Letter of Credit Cash Collateral Account.

 

20



--------------------------------------------------------------------------------

(b) Each Co-Borrower may irrevocably request a Letter of Credit Action in a
Minimum Amount therefor by delivering a Letter of Credit Application therefor to
the applicable Issuing Lender, with a copy to Administrative Agent, not later
than the Requisite Time therefor. Each Letter of Credit Action shall be in a
form acceptable to the applicable Issuing Lender in its sole discretion. Each
such request for a Letter of Credit Action shall, if Sections 4.02(b) and
(c) are applicable to such Letter of Credit Action, constitute a representation
and warranty by the requesting Co-Borrower that the conditions set forth in
Sections 4.02(b) and (c) are satisfied. Unless Administrative Agent notifies the
applicable Issuing Lender that such Letter of Credit Action is not permitted
hereunder, or the applicable Issuing Lender notifies Administrative Agent that
it has determined that such Letter of Credit Action is contrary to any Laws or
policies of such Issuing Lender, the applicable Issuing Lender shall effect such
Letter of Credit Action. This Agreement shall control in the event of any
conflict with any Letter of Credit Application. Upon the issuance of a Letter of
Credit (or, with respect to the Existing Letters of Credit, on the Effective
Date), each applicable Issuing Lender shall be deemed to have sold and
transferred to each Lender, and each Lender shall be deemed to have purchased
from each applicable Issuing Lender, a participation therein in an amount equal
to such Lender’s Revolving Percentage times the amount of such Letter of Credit.
Each applicable Issuing Lender represents and warrants to each Lender that it
has all necessary power and authority to sell and transfer such participation to
each Lender, without breach of any Contractual Obligation to any other Person,
and that such participation is free and clear of any adverse claim.

(c) Each Co-Borrower shall reimburse each Issuing Lender through Administrative
Agent for any payment that such Issuing Lender makes under a Letter of Credit
requested by such Co-Borrower immediately upon demand by Administrative Agent or
such Issuing Lender in Dollars; provided, however, that if the conditions
precedent set forth in Section 4.02 can be satisfied, such Co-Borrower may
request a Borrowing of Base Rate Loans to reimburse such Issuing Lender for such
payment pursuant to Section 2.02 (without regard to the Minimum Amount
requirements thereof).

(d) Upon any drawing under a Letter of Credit, the applicable Issuing Lender
shall notify Administrative Agent and the relevant Co-Borrower. If the relevant
Co-Borrower fails to timely make the payment required pursuant to subsection
(c) above, such Issuing Lender shall notify Administrative Agent of such fact
and the amount of such unreimbursed payment. Administrative Agent shall promptly
notify each Lender of its Revolving Percentage of such amount by Requisite
Notice. Each Lender shall make funds in an amount equal to its Revolving
Percentage of such amount available to Administrative Agent at Administrative
Agent’s Office not later than the Requisite Time therefor on the Business Day
specified by Administrative Agent. Administrative Agent shall remit the funds so
received to such Issuing Lender. The obligation of each Lender to so reimburse
such Issuing Lender shall be absolute and unconditional and shall not be
affected by the occurrence of a Default or Event of Default or any other
occurrence or event; provided that such Issuing Lender shall not have a right to
be so reimbursed in respect of a Letter of Credit if such Issuing Lender issued
such Letter of Credit after being notified by Administrative Agent that such
issuance was not permitted hereunder. Any such reimbursement shall not relieve
or otherwise impair the obligation of each Co-Borrower to reimburse each Issuing
Lender for the amount of any payment made by such Issuing Lender under any
Letter of Credit, together with interest as provided herein.

(e) If the conditions precedent set forth in Section 4.02 can be satisfied
(except for the giving of a Request for Extension of Credit) on any date a
Co-Borrower is obligated to, but fails to, reimburse an Issuing Lender for a
drawing under a Letter of Credit, the funding by Lenders pursuant to subsection
(d) above shall be deemed to be a Borrowing of Base Rate Loans by such
Co-Borrower

 

21



--------------------------------------------------------------------------------

(without regard to the Minimum Amount therefor). If the conditions precedent set
forth in Section 4.02 cannot be satisfied on the date a Co-Borrower is obligated
to, but fails to, reimburse an Issuing Lender for a drawing under a Letter of
Credit, the funding by Lenders pursuant to the previous subsection shall be
deemed to be a funding by each Lender of its participation in such Letter of
Credit, and each Lender making such funding shall thereupon acquire a pro rata
participation, to the extent of its payment, in the claim of such Issuing Lender
against the relevant Co-Borrower in respect of such payment and shall share, in
accordance with that pro rata participation, in any payment made by such
Co-Borrower with respect to such claim. Any amounts made available by a Lender
under its participation shall be payable by the relevant Co-Borrower upon demand
of Administrative Agent, and shall bear interest at a rate per annum equal to
the Default Rate.

(f) Each Co-Borrower may request Letters of Credit that have automatic extension
or renewal provisions (“evergreen” Letters of Credit), so long as the applicable
Issuing Lender consents thereto and has the right not to permit any such
extension or renewal at least annually within a notice period to be agreed upon
at the time each such Letter of Credit is issued. Once an evergreen Letter of
Credit (including any Existing Letter of Credit) is issued, unless
Administrative Agent has notified the applicable Issuing Lender that Required
Lenders have elected not to permit such extension or renewal, the requesting
Co-Borrower, Administrative Agent and Lenders shall be deemed to have authorized
(but may not require) such Issuing Lender to permit the renewal of such
evergreen Letter of Credit at any time to a date not later than five Business
Days prior to the Revolving Termination Date (as it may be extended). Such
Issuing Lender may elect not to permit an evergreen Letter of Credit to be
extended or renewed at any time. If such Issuing Lender so elects, it will
promptly give Administrative Agent notice of such election. Administrative Agent
will promptly notify Lenders of the non-extension or non-renewal of any
evergreen Letter of Credit.

(g) The obligation of each Co-Borrower to pay to each Issuing Lender the amount
of any payment made by such Issuing Lender under any Letter of Credit shall be
absolute, unconditional, and irrevocable. Without limiting the foregoing, the
Co-Borrowers’ obligations shall not be affected by any of the following
circumstances:

(i) Any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) Any amendment or waiver of or any consent to departure from such Letter of
Credit, this Agreement or any other agreement or instrument relating hereto or
thereto;

(iii) The existence of any claim, setoff, defense or other rights which a
Co-Borrower may have at any time against such Issuing Lender, Administrative
Agent or any Lender, any beneficiary of such Letter of Credit (or any persons or
entities for whom any such beneficiary may be acting) or any other Person,
whether in connection with such Letter of Credit, this Agreement or any other
agreement or instrument relating thereto, or any unrelated transactions;

(iv) Any demand, statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of such Letter of
Credit;

(v) Any payment by such Issuing Lender in good faith under such Letter of Credit
against presentation of a draft or any accompanying document which does not
strictly comply with the terms of such Letter of Credit, or any payment made by
such

 

22



--------------------------------------------------------------------------------

Issuing Lender under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidation, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Laws;

(vi) Any error in the transmission of any message relating to such Letter of
Credit not caused by such Issuing Lender, or any delay or interruption in any
such message;

(vii) Any error, neglect or default of any correspondent of such Issuing Lender
in connection with such Letter of Credit;

(viii) Any consequence arising from acts of God, wars, insurrections, civil
unrest, disturbances, labor disputes, emergency conditions or other causes
beyond the control of such Issuing Lender;

(ix) So long as such Issuing Lender in good faith determines that the document
appears to comply with the terms of such Letter of Credit, the form, accuracy,
genuineness or legal effect of any contract or document referred to in any
document submitted to such Issuing Lender in connection with such Letter of
Credit; and

(x) Any other circumstances whatsoever where such Issuing Lender has acted in
good faith.

In addition, the requesting Co-Borrower will promptly examine a copy of each
Letter of Credit and amendments thereto delivered to it and, in the event of any
claim of noncompliance with such Co-Borrower’s instructions or other
irregularity, such Co-Borrower will immediately notify the applicable Issuing
Lender in writing. Such Co-Borrower shall be conclusively deemed to have waived
any such claim against such Issuing Lender and its correspondents unless such
notice is given as aforesaid.

(h) Each Lender and each Co-Borrower agree that, in paying any drawing under a
Letter of Credit, no Issuing Lender shall have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. No Issuing Lender, Administrative Agent-Related
Person or any of the respective correspondents, participants or assignees of any
Issuing Lender shall be liable to any Lender for any action taken or omitted in
connection herewith at the request or with the approval of Lenders or Required
Lenders, as applicable, any action taken or omitted in the absence of gross
negligence or willful misconduct or the due execution, effectiveness, validity
or enforceability of any document or instrument related to any Letter of Credit.
Each Co-Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee relative to any Issuing Lender, any Lender or any
Administrative Agent-Related Person with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Co-Borrower’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
No Issuing Lender, Administrative Agent-Related Person or any of the respective
correspondents, participants or assignees of any Issuing Lender shall be liable
or responsible for any of the matters described in subsection (g) above in the
absence of such Person’s gross negligence or willful misconduct. In furtherance
and not in limitation of the foregoing, any Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
Issuing Lender shall not be responsible for the validity or sufficiency of any
instrument

 

23



--------------------------------------------------------------------------------

transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(i) Unless otherwise expressly agreed by the applicable Issuing Lender and the
requesting Co-Borrower when a Letter of Credit is issued and subject to
applicable Laws, performance under Letters of Credit by each Issuing Lender, its
correspondents, and beneficiaries will be governed by, as applicable, the rules
of the International Standby Practices 1998, or such later revision as may be
published by the Institute of International Banking Law & Practice, or the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 500, as the same may be revised from time to time.

(j) Each Co-Borrower shall pay to Administrative Agent on each Applicable
Payment Date in arrears, for the account of each Lender in accordance with its
Revolving Percentage, a Letter of Credit fee equal to the Applicable Amount
times the actual daily maximum amount available to be drawn under each Letter of
Credit requested by such Co-Borrower since the later of the Effective Date and
the previous Applicable Payment Date. Borrower shall pay directly to each
Issuing Lender of an Existing Letter of Credit any fees and expenses payable in
respect of such Existing Letter of Credit for any period prior to the Effective
Date. If there is any change in the Applicable Amount during any quarter, the
actual daily amount shall be computed and multiplied by the Applicable Amount
separately for each period during such quarter that such Applicable Amount was
in effect.

(k) Each Co-Borrower shall pay directly to each Issuing Lender, for its sole
account, a fronting fee for each Letter of Credit requested by such Co-Borrower
in such amount and at such times as may be set forth in a separate letter
agreement between such Co-Borrower and such Issuing Lender. In addition, each
Co-Borrower shall pay directly to each Issuing Lender, upon demand, for its sole
account, its customary documentary and processing charges in accordance with its
standard schedule, as from time to time in effect, for any Letter of Credit
Action or other occurrence relating to a Letter of Credit requested by such
Co-Borrower for which such charges are customarily made. Such fees and charges
are nonrefundable.

(l) Each Issuing Lender shall deliver to Administrative Agent, not later than
the 20th day after each calendar quarter ending after the Effective Date, a
written report, in form reasonably satisfactory to Administrative Agent, setting
forth the Letters of Credit issued by such Issuing Lender and outstanding as of
the last day of such calendar quarter, any Letter of Credit Actions effected
during such calendar quarter, and any draws made under such Letters of Credit
during such calendar quarter.

2.04 Competitive Bid Procedure. (a) Subject to the terms and conditions set
forth herein, during the period from and including the Effective Date to, but
not including, the Revolving Termination Date (as it may be extended), each
Co-Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that Outstanding Revolving Obligations of all Lenders plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the combined Revolving Commitments. To request Competitive Bids, a Co-Borrower
shall notify Administrative Agent of such request by telephone not later than
the Requisite Time therefor; provided that a Co-Borrower may submit up to (but
not more than) two Competitive Bid Requests on the same day, but no Competitive
Bid Request or Requests shall be made within five Business Days after the date
of any previous Competitive Bid Request or Requests, unless any and all such
previous Competitive Bid Requests shall have been withdrawn or all Competitive
Bids received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to
Administrative Agent of a written Competitive Bid Request in a form approved by
Administrative Agent and signed by Borrower. Each such telephonic and written
Competitive Bid Request shall specify the following information:

(i) the aggregate amount of the requested Borrowing (which shall be at least the
Minimum Amount therefor);

 

24



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Borrowing of Eurodollar Rate Loans or of
Fixed Rate Loans (it being understood and agreed that each Borrowing of
Competitive Loans shall be comprised entirely of Eurodollar Rate Loans or Fixed
Rate Loans); and

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, Administrative Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the applicable Co-Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by
Administrative Agent and must be received by Administrative Agent by telecopy,
in the case of a Competitive Borrowing of Eurodollar Rate Loans, not later than
9:30 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by Administrative Agent may be rejected by Administrative Agent, and
Administrative Agent shall notify the applicable Lender as promptly as
practicable. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $10,000,000 and an integral multiple of $1,000,000 and
which may equal the entire principal amount of the Competitive Borrowing
requested by the applicable Co-Borrower) of the Competitive Loan or Loans that
the Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which
the Lender is prepared to make such Loan or Loans (expressed as a percentage
rate per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

(c) Administrative Agent shall promptly notify the applicable Co-Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

(d) Subject only to the provisions of this paragraph, the applicable Co-Borrower
may accept or reject any Competitive Bid. The applicable Co-Borrower shall
notify Administrative Agent by telephone, confirmed by telecopy in a form
approved by Administrative Agent, whether and to what extent it has decided to
accept or reject each Competitive Bid, in the case of a Competitive Borrowing of
Eurodollar Rate Loans, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the applicable Co-Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) the applicable Co-Borrower shall not
accept a Competitive Bid made at a particular Competitive Bid Rate if the
applicable Co-Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate with respect to the same Competitive Bid Request, (iii) the aggregate
amount of the Competitive Bids accepted by the applicable Co-Borrower shall not
exceed the aggregate amount of the

 

25



--------------------------------------------------------------------------------

requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
applicable Co-Borrower may accept Competitive Bids at the same Competitive Bid
Rate in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and an integral multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the applicable Co-Borrower. A notice given by the
applicable Co-Borrower pursuant to this paragraph shall be irrevocable.

(e) Administrative Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
applicable Co-Borrower at least one quarter of an hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to
Administrative Agent pursuant to paragraph (b) of this Section.

2.05 Reduction or Termination of Revolving Commitments. Upon Requisite Notice to
Administrative Agent not later than the Requisite Time therefor, the
Co-Borrowers may at any time and from time to time, without premium or penalty,
permanently and irrevocably reduce the Revolving Commitments, in a Minimum
Amount therefor to an amount not less than the sum of the Outstanding Revolving
Obligations at such time plus the aggregate principal amount of outstanding
Competitive Loans at any time, or terminate the Revolving Commitments. Any such
reduction or termination shall be accompanied by payment of all accrued and
unpaid commitment fees with respect to the portion of the Revolving Commitments
being reduced or terminated. Administrative Agent shall promptly notify Lenders
of any such request for reduction or termination of the Revolving Commitments.
Each Lender’s Revolving Commitment shall be reduced pro rata by the amount of
such reduction.

2.06 [RESERVED]

2.07 [RESERVED]

2.08 [RESERVED]

2.09 Prepayments.

(a) Upon Requisite Notice to Administrative Agent not later than the Requisite
Time therefor, each Co-Borrower may at any time and from time to time
voluntarily prepay Loans made to it in part in the Minimum Amount therefor or in
full without premium or penalty; provided that neither Co-Borrower may prepay
any Competitive Loan without the prior written consent of the Lender thereof.
Administrative Agent will promptly notify each relevant Lender thereof and of
such Lender’s percentage of such prepayment. Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest thereon, together with the
costs set forth in Section 3.05.

 

26



--------------------------------------------------------------------------------

(b) If for any reason the amount of the Outstanding Revolving Obligations of all
Lenders plus the aggregate principal amount of outstanding Competitive Loans at
any time exceeds the combined Revolving Commitments from time to time in effect,
the Co-Borrowers shall immediately prepay Revolving Loans and/or deposit cash in
a Letter of Credit Cash Collateral Account in an aggregate amount equal to such
excess.

2.10 Documentation of Loans.

(a) Upon the request of any Lender made through Administrative Agent, a Lender’s
Loans may be evidenced by one or more Notes of each Co-Borrower, instead of or
in addition to its loan accounts or records. Each such Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. Any failure so to record or any error
in doing so shall not, however, limit or otherwise affect the obligation of the
Co-Borrowers to pay any amount owing with respect to the Obligations.

(b) Administrative Agent shall maintain, at Administrative Agent’s Office, a
register for the recordation of the names and addresses of Lenders and the
Revolving Commitments and Extensions of Credit of each Lender from time to time
(the “Register”). The Register shall be available for inspection by each
Co-Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall maintain the Register,
acting, solely for this administrative purpose only, as agent for each
Co-Borrower (it being acknowledged and agreed that Administrative Agent and each
Administrative Agent-Related Person, in such capacity, shall constitute
Indemnitees under Section 10.13).

(c) Administrative Agent shall record in the Register the Revolving Commitment
and Extensions of Credit from time to time of each Lender, and each repayment or
prepayment in respect thereof. Any recordation shall be conclusive and binding
on each Co-Borrower and each Lender, absent manifest error; provided, however,
that the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitment or Outstanding Revolving
Obligations or outstanding Competitive Loans.

(d) Each Lender shall record on its internal loan accounts or records (and may
record on the Note(s) held by such Lender) the amount of each Extension of
Credit made by it and each payment in respect thereof; provided that the failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitment or Outstanding Revolving Obligations or
outstanding Competitive Loans; and provided, further, that in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern, absent manifest error.

(e) The Co-Borrowers, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Revolving Commitments and Extensions of Credit listed therein for
all purposes hereof, and no assignment or transfer of any such Revolving
Commitment or Extensions of Credit shall be effective, in each case, unless and
until an Assignment and Acceptance effecting the assignment or transfer thereof
shall have been accepted by Administrative Agent and recorded in the Register.
Prior to such recordation, all amounts owed with respect to the applicable
Revolving Commitment or Outstanding Revolving Obligations or outstanding
Competitive Loans shall be owed to the Lender listed in the Register as the
owner thereof, and any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Revolving Commitments or
Outstanding Revolving Obligations or outstanding Competitive Loans.

 

27



--------------------------------------------------------------------------------

2.11 Continuation and Conversion Option.

(a) Subject to Section 2.11(d), each Co-Borrower may irrevocably request a
Conversion or Continuation of Loans on any Business Day in a Minimum Amount
therefor by delivering a Request for Extension of Credit therefor by Requisite
Notice to Administrative Agent not later than the Requisite Time therefor. All
Conversions and Continuations shall constitute Base Rate Loans unless properly
and timely otherwise designated as set forth in the prior sentence.

(b) Unless the Co-Borrowers pay all amounts due under Section 3.05, if any, a
Eurodollar Rate Loan may be Continued or Converted only on the last day of the
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default, Administrative Agent may (and upon the request of the Required
Lenders shall) prohibit Loans from being requested as, Converted into, or
Continued as Eurodollar Rate Loans, and Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be Converted immediately into
Base Rate Loans.

(c) Administrative Agent shall promptly notify each relevant Co-Borrower and
Lenders of the interest rate applicable to any Eurodollar Rate Loan upon
determination of the same. Administrative Agent shall from time to time notify
each Co-Borrower and Lenders of any change in JPMorgan Chase’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(d) Notwithstanding anything to the contrary contained herein, Competitive Loans
may not be Converted or Continued.

2.12 Interest.

(a) Subject to subsection (b) below, and unless otherwise specified herein, each
Co-Borrower hereby promises to pay interest on the unpaid principal amount of
each Loan made to it (before and after default, before and after maturity,
before and after judgment and before and after the commencement of any
proceeding under any Debtor Relief Laws) from the date borrowed until paid in
full (whether by acceleration or otherwise) on each Applicable Payment Date at a
rate per annum equal to:

(i) in the case of Base Rate Loans, the Base Rate plus the Applicable Amount for
such type of Loan;

(ii) in the case of Eurodollar Rate Loans (other than Competitive Loans), the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Amount for such type of Loan;

(iii) in the case of Competitive Loans that are Eurodollar Rate Loans, the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus (or
minus, as the case may be) Margin applicable to such Loan; and

(iv) in the case of Fixed Rate Loans, at the Fixed Rate applicable to such Loan.

(b) If any amount payable by a Co-Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), such Co-Borrower
hereby promises to pay interest (after as well as before entry of judgment
thereon to the extent permitted by law) on such amount at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be payable upon demand.

 

28



--------------------------------------------------------------------------------

(c) On any Business Day, either Co-Borrower may call Administrative Agent and
request information as to the then current Eurodollar Base Rate or Base Rate,
and Administrative Agent shall provide such information.

2.13 Fees.

(a) Commitment Fee. Borrower shall pay to Administrative Agent, on its own
behalf and on behalf of CCCHI, for the account of each Lender pro rata according
to its Revolving Percentage a commitment fee equal to the Applicable Amount
times the average daily amount of the excess, if any, of its Revolving
Commitment over its Outstanding Revolving Obligations (it being understood, for
avoidance of doubt, that for purposes of the calculation of the commitment fee,
Competitive Loans shall not be deemed to be a utilization of the Revolving
Facility). The commitment fee shall accrue at all times from the Effective Date
until the Revolving Termination Date (as it may be extended) and shall be
payable quarterly in arrears on each Applicable Payment Date. If there is any
change in the Applicable Amount during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Amount separately for each
period during such quarter that such Applicable Amount was in effect. The
commitment fee shall accrue at all applicable times, including at any time
during which one or more conditions in Section 4 are not met.

(b) Utilization Fee. Borrower shall pay to Administrative Agent, on its own
behalf and on behalf of CCCHI, for the account of each Lender pro rata according
to its Revolving Percentage, a utilization fee, equal to the Applicable Amount
times the outstanding principal amount of Revolving Loans made to it (including
Letter of Credit Usage for this purpose), for each day that the Outstanding
Revolving Obligations on such day exceeds 50.0% of the combined Revolving
Commitments on such day (it being understood, for avoidance of doubt, that for
purposes of the calculation of the utilization fee, Competitive Loans shall not
be deemed to be a utilization of the Revolving Facility). The utilization fee
shall be payable quarterly in arrears on each Applicable Payment Date. The
utilization fee shall accrue at all applicable times, including at any time
during which one or more conditions in Section 4 are not met.

(c) Other Fees. Borrower agrees to pay to Administrative Agent, on its own
behalf and on behalf of CCCHI, the fees in the amounts and on the dates
previously agreed to in writing by Borrower and Administrative Agent.

2.14 Computation of Interest and Fees. Computation of interest on Base Rate
Loans when the Base Rate is determined by JPMorgan Chase’s “prime rate” shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.

2.15 Making Payments.

(a) Except as otherwise provided herein, all payments by a Co-Borrower or any
Lender hereunder shall be made to Administrative Agent at Administrative Agent’s
Office not later than the Requisite Time for such type of payment. All payments
received after such Requisite Time shall be deemed received on the next
succeeding Business Day for purposes of the calculation of interest and fees,
but not for purposes of determining whether a Default has occurred. All payments
of principal and interest shall be made in immediately available funds in
Dollars. All payments by a Co-Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.

 

29



--------------------------------------------------------------------------------

(b) Upon satisfaction of any applicable terms and conditions set forth herein,
Administrative Agent shall promptly make any amounts received in accordance with
Section 2.15(a) available in like funds received as follows: (i) if payable to a
Co-Borrower, by crediting a deposit account designated from time to time by such
Co-Borrower to Administrative Agent by Requisite Notice, and (ii) if payable to
any Lender, by wire transfer to such Lender at its Lending Office. If such
conditions are not so satisfied, Administrative Agent shall return any funds it
is holding to the Lenders making such funds available, without interest.

(c) Subject to the definition of “Interest Period,” if any payment to be made by
a Co-Borrower shall come due on a day other than a Business Day, payment shall
instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

(d) Unless a Co-Borrower or any Lender has notified Administrative Agent, prior
to the Requisite Time any payment to be made by it is due, that it does not
intend to remit such payment, Administrative Agent may, in its sole and absolute
discretion, assume that such Co-Borrower or such Lender, as the case may be, has
timely remitted such payment and may, in its sole and absolute discretion and in
reliance thereon, make such payment available to the Person entitled thereto. If
such payment was not in fact remitted to Administrative Agent in immediately
available funds, then:

(i) If a Co-Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by Administrative
Agent to such Lender to the date such amount is repaid to Administrative Agent
at the Federal Funds Rate; and

(ii) If any Lender failed to make such payment, Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount upon Administrative Agent’s
demand therefor, Administrative Agent promptly shall notify the relevant
Co-Borrower, and such Co-Borrower shall pay such corresponding amount to
Administrative Agent. Administrative Agent also shall be entitled to recover
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by Administrative Agent to a Co-Borrower
to the date such corresponding amount is recovered by Administrative Agent,
(A) from such Lender at a rate per annum equal to the Federal Funds Rate, and
(B) from such Co-Borrower, at a rate per annum equal to the interest rate
applicable to such Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Commitment or to prejudice
any rights which Administrative Agent or a Co-Borrower may have against any
Lender as a result of any default by such Lender hereunder.

(e) If Administrative Agent or any Lender is required at any time to return to a
Co-Borrower, or to a trustee, receiver, liquidator, custodian or any official
under any proceeding under Debtor Relief Laws, any portion of a payment made by
such Co-Borrower, each Lender shall, on demand of Administrative Agent, return
its share of the amount to be returned, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate.

 

30



--------------------------------------------------------------------------------

2.16 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

SECTION 3

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by a Co-Borrower to or for the account of
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of
Administrative Agent and each Lender, (x) taxes imposed on or measured by its
net income, and franchise taxes imposed on it, by the jurisdiction (or any
political subdivision thereof) under the Laws of which Administrative Agent or
such Lender, as the case may be, is organized or maintains a Lending Office and
(y) in the case of a Lender organized under the Laws of a jurisdiction outside
the United States (other than an assignee pursuant to a request by the Borrower
under Section 3.06(b)), any withholding tax that is imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Section 10.20, except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to this Section (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”). If a
Co-Borrower shall be required by any Laws to deduct any Taxes from or in respect
of any sum payable under any Loan Document to Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), Administrative Agent and such Lender receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Co-Borrower shall make such deductions, (iii) such Co-Borrower shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within 30 days after the
date of such payment, such Co-Borrower shall furnish to Administrative Agent
(who shall forward the same to such Lender) the original or a certified copy of
a receipt evidencing payment thereof.

(b) In addition, each Co-Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made by it under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c) If a Co-Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to Administrative
Agent or any Lender, such Co-Borrower shall also pay to Administrative Agent or
such Lender such additional amount that Administrative Agent or such Lender
specifies as necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that Administrative
Agent or such Lender would have received if such Taxes or Other Taxes had not
been imposed.

(d) Each Co-Borrower agrees to indemnify Administrative Agent and each Lender
for the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by

 

31



--------------------------------------------------------------------------------

any jurisdiction on amounts payable under this Section) paid by Administrative
Agent and such Lender, amounts payable under Section 3.01(c) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.

(e) Notwithstanding anything to the contrary contained in this Section 3.01, all
obligations of each Co-Borrower to any Lender under this Section 3.01 shall be
subject to, and conditioned upon such Lender’s compliance with its obligations,
if any, under, Section 10.20.

3.02 Illegality. If any Lender determines that any Laws have made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore interbank
market, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to each Co-Borrower through
Administrative Agent, the obligation of such Lender to make Eurodollar Rate
Loans shall be suspended until such Lender notifies Administrative Agent and
each Co-Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, each Co-Borrower shall, upon demand
from such Lender (with a copy to Administrative Agent), prepay or Convert all
Eurodollar Rate Loans of such Lender made to such Co-Borrower, either on the
last day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

3.03 Inability to Determine Eurodollar Rates. If, in connection with any Request
for Extension of Credit involving any Eurodollar Rate Loan, (a) Administrative
Agent determines that (i) deposits in Dollars are not being offered to banks in
the applicable offshore dollar market for the applicable amount and Interest
Period of the requested Eurodollar Rate Loan or (ii) adequate and reasonable
means do not exist for determining the underlying interest rate for such
Eurodollar Rate Loan, or (b) Required Lenders (or, in the case of a Competitive
Loan that is a Eurodollar Rate Loan, the Lender that is required to make such
Loan) determine that such underlying interest rate does not adequately and
fairly reflect the cost to Lenders (or Lender) of funding such Eurodollar Rate
Loan, Administrative Agent will promptly notify each Co-Borrower and all
Lenders. Thereafter, the obligation of Lenders (or Lender) to make or maintain
such Eurodollar Rate Loan shall be suspended until Administrative Agent revokes
such notice. Upon receipt of such notice, each Co-Borrower may revoke any
pending request for a Borrowing of Eurodollar Rate Loans or, failing that, be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender determines that the adoption of any Law or any change in any
Law or in the interpretation thereof effective after the date hereof:

(i) Subjects such Lender to any tax, duty, or other charge with respect to any
Eurodollar Rate Loans or Fixed Rate Loans or its obligation to make Eurodollar
Rate Loans or Fixed Rate Loans, or changes the basis on which taxes are imposed
on any amounts payable to such Lender under this Agreement in respect of any
Eurodollar Rate Loans;

(ii) Imposes or modifies any reserve, special deposit, or similar requirement
(other than the reserve requirement utilized in the determination of the
Eurodollar Rate) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities or commitments of, such Lender (including its
Revolving Commitment); or

 

32



--------------------------------------------------------------------------------

(iii) Imposes on such Lender or on the offshore interbank market any other
condition affecting this Agreement or any of such extensions of credit or
liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender of
making, Converting into, Continuing, or maintaining any Eurodollar Rate Loans or
Fixed Rate Loans or to reduce any sum received or receivable by such Lender
under this Agreement with respect to any Eurodollar Rate Loans or Fixed Rate
Loans, then from time to time upon demand of Lender (with a copy of such demand
to Administrative Agent), each Co-Borrower shall pay to such Lender such
additional amounts attributable to such Co-Borrower as will compensate such
Lender for such increased cost or reduction.

(b) If any Lender determines that the adoption of any Law or any change in any
Law or in the interpretation thereof effective after the date hereof has the
effect of reducing the rate of return on the capital of such Lender or
compliance by such Lender (or its Lending Office) or any corporation controlling
such Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy to Administrative Agent), each Co-Borrower shall pay to such Lender
such additional amounts attributable to such Co-Borrower as will compensate such
Lender for such reduction.

(c) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the adoption of or change in Law or in the interpretation
thereof that would otherwise entitle it to such compensation shall have been
publicly announced prior to submission of the Competitive Bid pursuant to which
such Loan was made.

3.05 Breakfunding Costs. Subject to Section 3.06(a), upon demand of any Lender
(with a copy to Administrative Agent) from time to time, each Co-Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any
actual loss, cost or expense incurred by it as a result of:

(a) Any Continuation, Conversion, payment or prepayment by such Co-Borrower of
any Eurodollar Rate Loan or Fixed Rate Loan on a day other than the last day of
the Interest Period for such Eurodollar Rate Loan or Fixed Rate Loan (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise);

(b) Any failure by such Co-Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Rate Loan or Fixed Rate Loan) to prepay, borrow,
Continue or Convert any Eurodollar Rate Loan or Fixed Rate Loan on the date or
in the amount notified by such Co-Borrower; or

(c) Any failure by such Co-Borrower to borrow any Competitive Loan after
accepting the Competitive Bid to make such Loan;

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

 

33



--------------------------------------------------------------------------------

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of Administrative Agent or any Lender claiming compensation
under this Section 3 and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of clearly demonstrable
error; provided that such certificate (i) sets forth with reasonable specificity
the calculation of the amount to be paid, (ii) states that Administrative Agent
or such Lender, as applicable, is treating substantially all similarly situated
borrowers in a manner that is consistent with the treatment afforded the
Co-Borrowers hereunder, (iii) is delivered within 90 days of the later of the
date of the event giving rise to such compensation and the date Administrative
Agent or such Lender knew or, with the exercise of reasonable care, should have
known of the requirements for such compensation, and (iv) confirms (in the case
of a claim for compensation under Section 3.01 or Section 3.04) that either a
change in Administrative Agent’s Office or Lending Office, as the case may be,
of Administrative Agent or such Lender, as the case may be, would not have
eliminated the request for compensation or that such change would have been
otherwise disadvantageous to Administrative Agent or such Lender, as the case
may be. In determining the amount of such compensation, Administrative Agent or
any Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender becoming prohibited from making, maintaining or funding
Eurodollar Rate Loans pursuant to Section 3.02, or upon any Lender making a
claim for compensation under Section 3.01 or Section 3.04, Borrower may remove
and replace such Lender in accordance with Section 10.21.

3.07 Survival. All of the Co-Borrowers’ obligations under this Section 3 shall
survive termination of the Revolving Commitments and payment in full of all
Obligations.

SECTION 4

CONDITIONS PRECEDENT TO EXTENSIONS OF CREDIT

4.01 Conditions Precedent to Effective Date. The agreement of each Lender to
make the initial Extension of Credit requested to be made by it is subject to
the satisfaction, on or before February 29, 2008 of the conditions precedent set
forth in this Section 4.01:

(a) Unless waived by all Lenders, receipt by Administrative Agent of each of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the applicable Loan Party, each dated on, or in the case of
third-party certificates, recently before, the Effective Date and each in form
and substance satisfactory to Administrative Agent and its legal counsel:

(i) Executed counterparts of (A) this Agreement, executed and delivered by each
Co-Borrower, each Agent and each Person listed on Schedule 2.01 and (b) the
Guarantee Agreement, executed and delivered by each Guarantor;

(ii) Such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may request to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer thereof;

(iii) Such evidence as Administrative Agent may request to verify that each Loan
Party is duly organized or formed, validly existing, in good standing and
qualified to engage in business in each jurisdiction in which it is required to
be qualified to engage in business, including certified copies of its
organizational documents, certificates of good standing and/or qualification to
engage in business;

 

34



--------------------------------------------------------------------------------

(iv) A certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.01(c), (e) and (f) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Reference Statements which has a Material Adverse Effect, and (C) as to the
Debt Ratings as of the Effective Date;

(v) An opinion of counsel to Borrower in form and substance reasonably
satisfactory to Administrative Agent; and

(vi) Such other customary certificates, documents or opinions as Administrative
Agent or Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Effective Date shall have been
paid.

(c) The applicable lenders shall have received any principal, interest or fees
owing under the Existing Credit Agreement. The Co-Borrowers hereby agree that
the commitments under the Existing Credit Agreement shall terminate in their
entirety simultaneously with and subject to the effectiveness of this Agreement.
The Lenders that are parties to the Existing Credit Agreement, comprising the
“Required Lenders” as defined in the Existing Credit Agreement, hereby agree
that the commitments under the Existing Credit Agreement shall terminate as set
forth in this Section 4.01(c).

(d) Lenders shall have received (i) satisfactory audited consolidated financial
statements of Borrower and its Subsidiaries for the most recent fiscal year
ended prior to the Effective Date as to which such financial statements are
available and (ii) satisfactory unaudited interim consolidated financial
statements of Borrower and its Subsidiaries for each quarterly period, if any,
ended subsequent to the date of the financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are
available.

(e) The representations and warranties made by Borrower herein, or which are
contained in any certificate, document or financial or other statement furnished
at any time under or in connection herewith or therewith, shall be correct in
all material respects on and as of the Effective Date.

(f) No Default or Event of Default shall have occurred and be continuing.

(g) Unless waived by Administrative Agent, Borrower shall have paid all Attorney
Costs of Administrative Agent to the extent invoiced prior to or on the
Effective Date.

On the Effective Date, without further action by any of the parties thereto, the
Existing Credit Agreement will be automatically amended and restated to read as
this Agreement reads. On and after the Effective Date, the rights and
obligations of the parties hereto shall be governed by the provisions hereof.
The rights and obligations of the parties with respect to the period before the
Effective Date shall continue to be governed by the provisions of the Existing
Credit Agreement as in effect before the Effective Date.

4.02 Conditions to all Extensions of Credit. In addition to any applicable
conditions precedent set forth in Section 2, the obligation of each Lender to
honor any Request for Extension of Credit (including the initial Extension of
Credit, but other than a Conversion or Continuation) is subject to the following
conditions precedent:

(a) The conditions precedent set forth in Section 4.01 of this Agreement shall
have been satisfied as of the Effective Date.

 

35



--------------------------------------------------------------------------------

(b) The representations and warranties of Borrower contained in Section 5 (other
than Sections 5.04(b) and 5.05) of this Agreement shall be correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date, except to the extent any such representation and
warranty specifically relates to any earlier date, in which case such
representation and warranty shall have been correct on and as of such earlier
date.

(c) No Default or Event of Default exists, or would result from such Extension
of Credit or the use thereof.

(d) Administrative Agent shall have timely received a Request for Extension of
Credit by Requisite Notice by the Requisite Time therefor.

(e) Such Extension of Credit shall be permitted by applicable Laws.

Each Request for Extension of Credit by a Co-Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(b)
and (c) have been satisfied on and as of the date of such Extension of Credit.

SECTION 5

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and Lenders that:

5.01 Existence and Qualification; Power; Compliance with Laws. Each of Borrower
and its Restricted Subsidiaries (a) is a corporation, partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the state of its organization, (b) has the power and
authority and the legal right to own, lease and operate its properties and to
conduct its business, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of its properties
or the conduct of its business requires such qualification, except to the extent
that the failure to be so qualified and in good standing does not have a
Material Adverse Effect, and (d) is in compliance with all Laws, except to the
extent that noncompliance does not have a Material Adverse Effect.

5.02 Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority and the legal right to make, deliver and perform each Loan
Document to which it is a party, and has taken all necessary action to authorize
the execution, delivery and performance of each Loan Document to which it is a
party. Each Co-Borrower has the power and authority and the legal right to
borrow hereunder and has taken all necessary action to authorize the Extensions
of Credit on the terms and conditions of this Agreement. Except for such
consents, authorizations, filings or other acts which have been duly made or
obtained and are in full force and effect, no consent or authorization of,
filing with, or other act by or in respect of any Governmental Authority is
required in connection with the Extensions of Credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto, and constitutes a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

36



--------------------------------------------------------------------------------

5.03 No Legal Bar. The execution, delivery, and performance by each Loan Party
of the Loan Documents to which it is a party do not and will not (a) violate or
conflict with, or result in a breach of, or require any consent under (i) such
Loan Party’s organizational documents, (ii) any applicable Laws which has a
Material Adverse Effect, or (iii) any Contractual Obligation, license or
franchise of Borrower or any of its Restricted Subsidiaries or by which any of
them or any of their property is bound or subject which has a Material Adverse
Effect, (b) constitute a default under any such Contractual Obligation, license
or franchise which has a Material Adverse Effect or (c) result in, or require,
the creation or imposition of any Lien on any of the properties of Borrower or
any of its Restricted Subsidiaries which is not permitted hereby.

5.04 Financial Statements; No Material Adverse Effect.

(a) The Reference Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Borrower and its consolidated Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

(b) From December 31, 2006 to the Effective Date, there has been no event or
circumstance which has a Material Adverse Effect.

5.05 Litigation. No litigation, investigation or proceeding of or before an
arbitrator or Governmental Authority is pending or, to the best knowledge of
Borrower, threatened by or against Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that is reasonably
likely to be determined adversely, and, if so adversely determined, has a
Material Adverse Effect.

5.06 No Default. Neither Borrower nor any of its Restricted Subsidiaries is in
default under or with respect to any Contractual Obligation, license or
franchise which has a Material Adverse Effect, and no Default or Event of
Default has occurred and is continuing or will result from the execution and
delivery of this Agreement or any of the other Loan Documents, or the making of
the Extensions of Credit hereunder.

5.07 Authorizations. Borrower and its Restricted Subsidiaries possess all
licenses, permits, franchises, consents, approvals, and other authorities
required to be issued by Governmental Authorities that are necessary or required
in the conduct of their businesses, all of which are valid, binding,
enforceable, and subsisting without any defaults thereunder, other than any
failures to possess or defaults that do not have a Material Adverse Effect.

5.08 Taxes. Borrower and its Restricted Subsidiaries have filed all tax returns
which are required to be filed, and have paid, or made provision for the payment
of, all taxes with respect to the periods, property or transactions covered by
said returns, or pursuant to any assessment received by Borrower or its affected
Restricted Subsidiaries, except such taxes, if any, as are being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been established and maintained in accordance with GAAP, and, except for the
failure to file tax returns and/or to pay taxes which failures do not, in the
aggregate, have a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

5.09 Margin Regulations; Investment Company Act. Neither Co-Borrower is engaged
or will engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. No part of the proceeds of any Extensions
of Credit hereunder will be used for “purchasing” or “carrying” “margin stock”
as so defined in a manner which violates, or which would be inconsistent with,
the provisions of Regulations T, U, or X of such Board of Governors.

5.10 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws, except to the
extent that noncompliance does not have a Material Adverse Effect. Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan, except in each case to an extent that could
not reasonably be expected to result in a Material Adverse Effect.

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that has a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur which,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, has a Material Adverse Effect; and (ii) no Plan
has any Unfunded Pension Liability which has a Material Adverse Effect.

5.11 Assets; Liens. Borrower and its Restricted Subsidiaries own, or possess the
right to use, all properties and assets, including without limitation,
trademarks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intangible assets, that are used in the conduct of their
respective businesses as now operated, and none of such properties and assets,
to the best knowledge of Borrower, conflicts with the valid ownership or other
right of use of any other Person to the extent that such failure to own or
possess or conflict has a Material Adverse Effect. None of such properties or
assets is subject to any Lien, except as permitted in Section 7.01.

5.12 Environmental Compliance. Borrower and its Restricted Subsidiaries are in
compliance with Environmental Laws except to the extent that noncompliance does
not have a Material Adverse Effect.

5.13 Use of Proceeds. Co-Borrowers will use the proceeds of the Extensions of
Credit for working capital, capital expenditures, commercial paper backup and
other lawful corporate purposes.

5.14 Disclosure. The statements, information, reports, representations and
warranties made by the Loan Parties in the Loan Documents or furnished to
Administrative Agent or the Lenders in connection with the Loan Documents, taken
as a whole, do not contain any untrue statement of a fact that, individually or
in the aggregate with any other such untrue statements, has a Material Adverse
Effect.

 

38



--------------------------------------------------------------------------------

SECTION 6

AFFIRMATIVE COVENANTS

So long as any Obligation remains unpaid or unperformed, or any portion of the
Revolving Commitments remains outstanding, Borrower shall, and shall (except in
the case of Borrower’s reporting covenants), cause each Restricted Subsidiary
to:

6.01 Financial Statements. Deliver to Administrative Agent and Lenders, in form
and detail satisfactory to Administrative Agent:

(a) As soon as available:

(i) but in any event within 105 days after the end of each fiscal year of
Borrower, consolidated balance sheets as at the end of such fiscal year and
related consolidated statements of income and cash flows for such fiscal year of
Borrower and its consolidated Subsidiaries, setting forth in comparative form
the figures for the previous fiscal year, all in reasonable detail, audited and
accompanied by a report and opinion of independent certified public accountants
of nationally recognized standing reasonably acceptable to Administrative Agent,
which report and opinion shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications or exceptions
not reasonably acceptable to Administrative Agent;

(ii) but in any event within 120 days after the end of each fiscal year of
Borrower , consolidated balance sheets as at the end of such fiscal year and
related consolidated statements of income and cash flows for such fiscal year of
the Restricted Group, setting forth in comparative form the figures for the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of Borrower as fairly presenting the financial condition, results of
operations and cash flows of the Restricted Group in accordance with GAAP,
except for the exclusion of the Unrestricted Subsidiaries and except for the
absence of footnotes; and

(b) As soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of Borrower ending after
the Effective Date, consolidated balance sheets as at the end of such fiscal
quarter, and related consolidated statements of income and cash flows for such
fiscal quarter and for the portion of Borrower’s fiscal year then ended, of
(i) Borrower and its consolidated Subsidiaries and (ii) the Restricted Group,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of Borrower as fairly presenting the financial condition, results of
operations and cash flows of Borrower and its consolidated Subsidiaries, or of
the Restricted Group, as applicable, in accordance with GAAP, subject only to
pro forma adjustments and normal year-end audit adjustments, except for the
financial statements of the Restricted Group, which will be in accordance with
GAAP except for the exclusion of the Unrestricted Subsidiaries and except for
the absence of footnotes.

(c) Financial statements and other documents required to be delivered pursuant
to this Section 6.01 may be delivered electronically and if so delivered, shall
be deemed to have been delivered (i) to the extent such documents are included
in materials otherwise filed with the U.S. Securities and Exchange Commission,
when such filing is available to the Lenders on EDGAR or (ii) in any case, on
the date on which such documents are posted on the Borrower’s behalf on an
Internet website to which each Lender and the Administrative Agent has access
and the Borrower notifies the Administrative Agent and

 

39



--------------------------------------------------------------------------------

the Lenders of such posting. If the Borrower provides the financial statements
and other documents required to be delivered pursuant to this Section 6.01
electronically pursuant to the preceding sentence, the Borrower will provide
printed versions of such financial statements and other documents to any Lender
upon such Lender’s request.

6.02 Certificates, Notices and Other Information. Deliver to Administrative
Agent in form and detail satisfactory to Administrative Agent, with sufficient
copies for each Lender:

(a) No later than the date required for the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of Borrower, which Compliance Certificate shall
set forth the necessary adjustments to exclude the Indebtedness and EBITDA
attributed to Unrestricted Subsidiaries from the calculations set forth therein
and shall give pro forma effect to Material Acquisitions and Material
Dispositions in accordance with Section 1.07;

(b) Promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Borrower may file
or be required to file with the Securities and Exchange Commission under
Sections 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to Administrative Agent pursuant hereto;

(c) Promptly after Borrower obtaining knowledge of the occurrence thereof,
notice of any Default or Event of Default specifying the nature thereof and what
action Borrower has taken, is taking or proposes to take with respect thereto;

(d) Promptly after Borrower obtaining knowledge of the occurrence thereof,
notice of any ERISA Event that could reasonably be expected to result in a
material liability to the Borrower and its Restricted Subsidiaries taken as a
whole;

(e) Promptly after Borrower obtaining knowledge of the announcement thereof,
notice of any announcement by Moody’s or S&P of any change in a Debt Rating; and

(f) Promptly after such request, such other data and information as from time to
time may be reasonably requested by Administrative Agent or any Lender through
Administrative Agent.

6.03 Payment of Taxes. Pay and discharge when due all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or any
of its property, except for any such tax, assessment, charge or levy which is
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on its books in accordance with
GAAP, and except, for such payments which, if not paid, do not in the aggregate,
have a Material Adverse Effect.

6.04 Preservation of Existence. Preserve and maintain its existence, licenses,
permits, rights, franchises and privileges necessary or desirable in the normal
conduct of its business, except where failure to do so does not have a Material
Adverse Effect, and except that nothing in this Section 6.04 shall prohibit any
transaction permitted by Section 7.03.

6.05 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good order and condition, subject to wear and tear in the ordinary course of
business, except to the extent that the failure to do so does not have a
Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

6.06 Maintenance of Insurance. Maintain liability and casualty insurance with
financially sound and reputable insurance companies not Affiliates of Borrower
in such amounts with such deductibles and against such risks as is customary for
similarly situated businesses, except to the extent Borrower or such Restricted
Subsidiary maintains reasonable self-insurance with respect to such risks.

6.07 Compliance With Laws.

(a) Comply with the requirements of all applicable Laws and orders of any
Governmental Authority, noncompliance with which has a Material Adverse Effect.

(b) Conduct its operations and keep and maintain its property in compliance with
all Environmental Laws, noncompliance with which has a Material Adverse Effect.

6.08 Inspection Rights. At any time during regular business hours, upon
reasonable notice, and as often as reasonably requested, but subject to
Section 10.17, permit Administrative Agent or any Lender, or any employee, agent
or representative thereof, to examine (and during the existence of an Event of
Default, make copies and abstracts from) the records and books of account of
Borrower and its Restricted Subsidiaries and to visit and inspect their
properties and to discuss their affairs, finances and accounts with any of their
officers and key employees.

6.09 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all material financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower or the applicable Restricted Subsidiary.

6.10 Compliance with ERISA. Cause, and cause each of its ERISA Affiliates to
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law; and
(b) make all required contributions to any Plan subject to Section 412 of the
Code, except, in each case, to an extent that could not reasonably be expected
to result in a Material Adverse Effect; provided that this Section 6.10 shall
not prohibit Borrower and its ERISA Affiliates from terminating any Plan to the
extent permitted by ERISA, the Code, and other applicable law or if such
termination does not have a Material Adverse Effect.

6.11 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations to which any one or more of them is a party, except for any such
Contractual Obligations (a) then being contested or intended to be timely
contested by any of them in good faith by appropriate proceedings, or (b) the
failure to comply with which does not have a Material Adverse Effect.

6.12 Use of Proceeds. Use the proceeds of Extensions of Credit as represented
herein.

6.13 Designation of Unrestricted Subsidiaries. So long as no Default or Event of
Default exists or arises as a result thereof and subject to the next succeeding
sentence, Borrower may from time to time designate a Restricted Subsidiary as an
Unrestricted Subsidiary or designate an Unrestricted Subsidiary as a Restricted
Subsidiary; provided that Borrower shall (a) provide Administrative Agent
written notification of such designation prior to or concurrently therewith
(which written notification Administrative Agent will promptly forward to
Lenders), and (b) if such designation is a Material Acquisition (in the case of
the designation of an Unrestricted Subsidiary as a Restricted Subsidiary) or a
Material Disposition (in the case of the designation of a Restricted Subsidiary
as an Unrestricted Subsidiary), within 10 Business Days after such notification,
deliver to Administrative Agent a certificate, in form reasonably acceptable to
Administrative Agent, demonstrating pro-forma

 

41



--------------------------------------------------------------------------------

compliance (in accordance with Section 1.07) with Section 7.07 immediately prior
to and after giving effect to such designation. Notwithstanding anything to the
contrary contained herein, (x) each Guarantor shall at all times be a Restricted
Subsidiary for all purposes hereunder, and Borrower shall not designate a
Guarantor as an Unrestricted Subsidiary, (y) unless designated as an
Unrestricted Subsidiary in compliance with clause (z) below, each Cable
Subsidiary shall at all times be a Restricted Subsidiary for all purposes
hereunder, and (z) Borrower may designate a Cable Subsidiary as an Unrestricted
Subsidiary at any time when the Leverage Ratio (calculated after giving pro
forma effect to such designation) is less than or equal to 4.50 to 1.00.
Borrower hereby designates Comcast Holdings Corporation and each of its
Subsidiaries (other than Comcast Cable Communications, LLC and its Subsidiaries)
as Unrestricted Subsidiaries.

SECTION 7

NEGATIVE COVENANTS

So long as any Obligations remain unpaid or unperformed, or any portion of the
Revolving Commitments remains outstanding:

7.01 Liens. Borrower shall not, nor shall it permit any Restricted Subsidiary
to, directly or indirectly, incur, assume or suffer to exist, any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
except:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof securing Indebtedness which does not
exceed $500,000,000 in the aggregate, and any renewals or extensions thereof,
provided that such Liens are not extended to cover any other property, assets or
revenues;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or such
Liens are otherwise permitted under Section 6.03;

(d) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested or intended to be
timely contested in good faith and by appropriate proceedings;

(e) Pledges or deposits in connection with worker’s compensation, unemployment
insurance and other social security legislation;

(f) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) Easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Attachment, judgment or other similar Liens arising in connection with
litigation or other legal proceedings (and not otherwise a Default hereunder)
that are currently being contested in good

 

42



--------------------------------------------------------------------------------

faith by appropriate proceedings or are intended to be timely contested in good
faith by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(i) Liens in favor of Borrower or any Restricted Subsidiary;

(j) Liens on “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System);

(k) Liens on property acquired (by purchase, merger or otherwise) after the date
hereof, existing at the time of acquisition thereof (but not created in
anticipation thereof), or placed thereon (at the time of such acquisition or
within 180 days of such acquisition to secure a portion of the purchase price
thereof), and any renewals or extensions thereof, so long as the Indebtedness
secured thereby is permitted hereby; provided that such Liens do not and are not
extended to cover any other property;

(l) Liens under Sale-Leaseback Transactions, and any renewals or extensions
thereof, so long as the Indebtedness secured thereby does not exceed
$500,000,000 in the aggregate;

(m) Liens arising in connection with asset securitization transactions, so long
as the aggregate outstanding principal amount of the obligations secured thereby
does not exceed $500,000,000 at any one time;

(n) Liens not otherwise permitted hereby which do not secure any Indebtedness or
which secure Indebtedness incurred pursuant to Asset Monetization Transactions;
and

(o) other Liens, so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed at any time an amount equal to
(x) $2,500,000,000 less (y) the amount, if any, of any unsecured Indebtedness
incurred by any Restricted Subsidiary pursuant to Section 7.02(d).

7.02 Subsidiary Indebtedness. Borrower shall not permit any of its Restricted
Subsidiaries to create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness existing on the date hereof, in an aggregate amount not in
excess of (i) the aggregate amount of the Asset Monetization Transactions set
forth on Schedule A plus (ii) $2,000,000,000, and extensions, renewals and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof;

(b) Indebtedness of any Restricted Subsidiary to Borrower or any other
Restricted Subsidiary;

(c) Indebtedness of any Restricted Subsidiary that is a Guarantor (and, if
requested by Administrative Agent as to any Restricted Subsidiary that becomes a
Guarantor after the Effective Date, a satisfactory opinion of counsel is
delivered to Administrative Agent relating thereto); and

(d) Other Indebtedness of a Restricted Subsidiary that is not a Guarantor in an
aggregate principal amount for all Restricted Subsidiaries not exceeding
$2,500,000,000 at any time (it being understood that any Indebtedness incurred
pursuant to Section 7.01(m) or Section 7.02(c) shall not be counted in
determining such $2,500,000,000 limit); provided that such $2,500,000,000 limit
shall be reduced on a dollar-for-dollar basis by the amount, if any, of any
obligations secured pursuant to Section 7.01(o).

 

43



--------------------------------------------------------------------------------

7.03 Fundamental Changes. (a) Borrower shall not (A) merge or consolidate with
or into any Person or (B) liquidate, wind-up or dissolve itself or (C) sell,
transfer or dispose of all or substantially all of its assets, provided, nothing
in this Section 7.03 shall be construed to prohibit Borrower from
reincorporating in another jurisdiction, changing its form of organization or
merging into, or transferring all or substantially all of its assets to, another
Person so long as:

(i) either (x) Borrower shall be the surviving entity with substantially the
same assets immediately following the reincorporation or reorganization or
(y) the surviving entity or transferee (the “Successor Corporation”) shall,
immediately following the merger or transfer, as the case may be, (A) have
substantially all of the assets of Borrower immediately preceding the merger or
transfer, as the case may be, (B) have duly assumed all of Borrower’s
obligations hereunder and under the other Loan Documents in form and substance
satisfactory to Administrative Agent (and, if requested by Administrative Agent,
the Successor Corporation shall have delivered an opinion of counsel as to the
assumption of such obligations) and (C) either (I) have then-effective ratings
(or implied ratings) published by Moody’s or S&P applicable to such Successor
Corporation’s senior, unsecured, non-credit-enhanced, long term indebtedness for
borrowed money, which ratings shall be either Baa3 or higher (if assigned by
Moody’s) or BBB- or higher (if assigned by S&P) or (II) be acceptable to
Required Lenders; and

(ii) immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing.

(b) Borrower and its Restricted Subsidiaries, taken as a whole, shall continue
to maintain cable and other communications businesses as its primary lines of
business.

7.04 ERISA. Borrower shall not, nor shall it permit any Restricted Subsidiary
to, directly or indirectly, at any time permit (a) any Plan to (i) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(ii) fail to comply with ERISA or any other Laws applicable to a Plan; or
(iii) incur any material “accumulated funding deficiency” (as defined in
Section 302 of ERISA) or (b) the occurrence of any ERISA Event; which, with
respect to each event described in clauses (a) or (b) above, has a Material
Adverse Effect.

7.05 Limitations on Upstreaming. Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly agree to any restriction or
limitation on the making of dividends, distributions, loans or advances, the
repaying of loans or advances or the transferring of assets from any Restricted
Subsidiary to Borrower or any other Restricted Subsidiary, except
(a) restrictions and limitations imposed by Law or by the Loan Documents,
(b) customary restrictions and limitations contained in agreements relating to
the sale of a Subsidiary or its assets that is permitted hereunder and (c) any
other restrictions that could not reasonably be expected to impair Borrower’s
ability to repay the Obligations as and when due.

7.06 Margin Regulations. Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, use the proceeds of any Extensions of
Credit hereunder for “purchasing” or “carrying” “margin stock” (as such terms
are defined in Regulation U of the Board of Governors of the Federal Reserve
System), if such use would violate, or would be inconsistent with, the
provisions of Regulations T, U, or X of such Board of Governors.

 

44



--------------------------------------------------------------------------------

7.07 Financial Covenant Leverage Ratio. Borrower shall not permit the Leverage
Ratio as of the end of any fiscal quarter of Borrower to be greater than 5.75 to
1.00.

SECTION 8

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any one or more of the following events shall constitute
an Event of Default:

(a) A Co-Borrower fails to pay any principal on any of its Outstanding Revolving
Obligations or Competitive Loans (other than fees) on the date when due; or

(b) A Co-Borrower fails to pay any interest on any of its Outstanding Revolving
Obligations or Competitive Loans, or any commitment or utilization fees, within
five days after the date when due; or fails to pay any other fees or amount
payable to Administrative Agent or any Lender under any Loan Document within
five days after the date when due or, if applicable, after demand is made for
the payment thereof; or

(c) Any default occurs in the observance or performance of any agreement
contained in Section 6.02(c), 6.12, 7.03 or 7.07; or

(d) Any Loan Party fails to perform or observe any other covenant or agreement
(not specified in subsections (a), (b) or (c) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after notice thereof to Borrower from Administrative Agent or any
Lender; or

(e) Any representation or warranty by any Loan Party in this Agreement or any
other Loan Document or any Compliance Certificate proves to have been incorrect
in any material respect when made or deemed made; or

(f) (i) Borrower or any Restricted Subsidiary (x) defaults in any payment when
due (including any stated grace periods) of principal of or interest on any
Indebtedness (other than the Obligations) having an aggregate principal amount
in excess of the Threshold Amount or (y) defaults in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Obligations) or contained in any instrument or agreement
evidencing, securing or relating thereto, and as a consequence, Indebtedness
having an aggregate principal amount in excess of the Threshold Amount shall
have become due (automatically or otherwise) or shall have been required to be
redeemed prior to its stated maturity, or any Guaranty Obligation in such amount
shall have become payable or cash collateral in respect thereof shall have been
demanded (provided that to the extent that any acceleration referred to in the
preceding provisions of this Section 8.01(f) is duly rescinded by the required
holders of the applicable Indebtedness, such acceleration shall cease to be an
Event of Default hereunder, unless and except to the extent that Administrative
Agent has theretofore exercised remedies hereunder pursuant to Section 8.02), or
(ii) Borrower or any Guarantor is unable or admits in writing its inability to
pay its debts as they mature; or

(g) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of Required Lenders or all Lenders, as may be
required hereunder, or satisfaction in full of all the Obligations, ceases to be
in full force and effect or is declared by a court of

 

45



--------------------------------------------------------------------------------

competent jurisdiction to be null and void, invalid or unenforceable in any
material respect; or Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(h) A final non-appealable judgment against Borrower, any of its Significant
Subsidiaries or any Guarantor is entered for the payment of money (which is not
covered by insurance) in excess of the Threshold Amount, or any non-monetary
final judgment is entered against Borrower, any of its Significant Subsidiaries
or any Guarantor which has a Material Adverse Effect if, in each case, such
judgment remains unsatisfied without procurement of a stay of execution for 30
calendar days after the date of entry of such judgment; or

(i) Borrower, any of its Significant Subsidiaries or any Guarantor institutes or
consents to the institution of any proceeding under Debtor Relief Laws, or makes
an assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under Debtor Relief Laws relating to any such
Person or to all or any part of its property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(j) There occurs any Change of Control.

8.02 Remedies Upon Event of Default. Without limiting any other rights or
remedies of Administrative Agent or Lenders provided for elsewhere in this
Agreement, or the other Loan Documents, or by applicable Law, or in equity, or
otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 8.01(i):

(i) Administrative Agent may (and, subject to the terms of Section 9, shall upon
the request of Required Lenders) terminate the Revolving Commitments and/or
declare all or any part of the unpaid principal of all Loans, all interest
accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without protest, presentment, notice of
dishonor, demand or further notice of any kind, all of which are expressly
waived by each Co-Borrower; and

(ii) Administrative Agent may (and, subject to the terms of Section 9, shall
upon the request of Required Lenders) demand immediate payment by Co-Borrowers
of an amount equal to the aggregate amount of all outstanding Letter of Credit
Usage to be held in a Letter of Credit Cash Collateral Account.

(b) Upon the occurrence of any Event of Default described in Section 8.01(i):

(i) The Revolving Commitments and all other obligations of Administrative Agent
or Lenders shall automatically terminate without notice to or demand upon either
Co-Borrower, which are expressly waived by each Co-Borrower;

(ii) The unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be immediately due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by each Co-Borrower; and

 

46



--------------------------------------------------------------------------------

(iii) An amount equal to the aggregate amount of all outstanding Letter of
Credit Usage shall be immediately due and payable to Administrative Agent
without notice to or demand upon either Co-Borrower, which are expressly waived
by each Co-Borrower, to be held in a Letter of Credit Cash Collateral Account.

(c) Upon the occurrence of any Event of Default, Administrative Agent may
proceed to protect, exercise and enforce against Co-Borrowers the rights and
remedies of Administrative Agent and Lenders under the Loan Documents and such
other rights and remedies as are provided by Law or equity.

(d) The order and manner in which Administrative Agent’s and Lenders’ rights and
remedies are to be exercised shall be determined by Administrative Agent or
Required Lenders in their sole and absolute discretion. Regardless of how a
Lender may treat payments for the purpose of its own accounting, for the purpose
of computing the Obligations hereunder, payments received during the existence
of an Event of Default shall be applied first, to costs and expenses (including
Attorney Costs) incurred by Administrative Agent and each Lender (to the extent
that each Lender has a right to reimbursement thereof pursuant to the Loan
Documents), second, to the payment of accrued and unpaid interest on the
Obligations to and including the date of such application, third, to the payment
of, or as cash collateral for, the unpaid principal of the Obligations, and
fourth, to the payment of all other amounts (including fees) then owing to
Administrative Agent and Lenders under the Loan Documents, in each case paid pro
rata to each Lender in the same proportions that the aggregate Obligations owed
to each Lender under the Loan Documents bear to the aggregate Obligations owed
under the Loan Documents to all Lenders, without priority or preference among
Lenders.

SECTION 9

THE AGENTS

9.01 Appointment. Each Lender hereby irrevocably designates and appoints
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to Administrative Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent.

9.02 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.

9.03 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken

 

47



--------------------------------------------------------------------------------

or omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

9.04 Reliance by Administrative Agent. (a) Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Borrower), independent accountants and other experts
selected by Administrative Agent. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all Lenders and all future holders of the Loans.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, absent Requisite Notice by such Lender to Administrative Agent to
the contrary, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
Administrative Agent to each Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

9.05 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Administrative Agent has received notice from a Lender or either Co-Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that
Administrative Agent receives such a notice, Administrative Agent shall give
notice thereof to Lenders. Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until Administrative Agent shall have received such
directions, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of Lenders.

9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any

 

48



--------------------------------------------------------------------------------

Agent hereafter taken, including any review of the affairs of a Loan Party or
any affiliate of a Loan Party, shall be deemed to constitute any representation
or warranty by any Agent to any Lender. Each Lender represents to the Agents
that it has, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to Lenders by
Administrative Agent hereunder, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.07 Indemnification. Lenders agree to indemnify each Agent and Issuing Bank in
its capacity as such (to the extent not reimbursed by the Loan Parties and
without limiting the obligation of any Loan Party to do so), ratably according
to their respective Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent in any way relating to or arising
out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

9.08 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.09 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to Lenders and Borrower. If
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
Lenders a successor agent for Lenders, which successor agent shall (unless an
Event of Default under Section 8.01(a), Section 8.01(b) or Section 8.01(i) with
respect to Borrower shall have occurred and be continuing) be subject to
approval by Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the

 

49



--------------------------------------------------------------------------------

rights, powers and duties of Administrative Agent, and the term “Administrative
Agent” shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and Lenders shall assume and perform all of the duties of
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

9.10 Co-Documentation Agents and Syndication Agent. None of Co-Documentation
Agents nor Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty hereunder in its capacity as such. Without limiting the
foregoing, none of Co-Documentation Agents or Syndication Agent in its capacity
as such shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of Co-Documentation Agents or Syndication Agent in deciding to enter into
this Agreement or in taking or not taking action hereunder.

SECTION 10

MISCELLANEOUS

10.01 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
any Loan Party therefrom shall be effective unless in writing signed by each
Loan Party party thereto and Required Lenders and acknowledged by Administrative
Agent (or signed by Administrative Agent with the prior written consent of
Required Lenders), and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing sentence, without the approval in writing of each
Co-Borrower, Administrative Agent and each Lender affected thereby, no
amendment, modification, supplement, termination, waiver, approval, or consent
may be effective to:

(a) Reduce the amount of principal of any Outstanding Revolving Obligations owed
to such Lender;

(b) Reduce the rate of interest payable on any Outstanding Revolving Obligations
owed to such Lender or the amount or rate of any fee or other amount payable to
such Lender under the Loan Documents, except that Required Lenders may waive or
defer the imposition of the Default Rate;

(c) Waive an Event of Default consisting of the failure of a Co-Borrower to pay
when due principal, interest, any commitment or utilization fee, or any other
amount payable to such Lender under the Loan Documents;

(d) Postpone any date scheduled for the payment of principal of, or interest on,
any Loan or any Letter of Credit reimbursement obligation or for the payment of
any commitment or utilization fee or for the payment of any other amount, in
each case payable to such Lender under the Loan Documents, or extend the term
of, or increase the amount of, such Lender’s Revolving Commitment (it being

 

50



--------------------------------------------------------------------------------

understood that a waiver of any Event of Default not referred to in subsection
(c) above shall require only the consent of Required Lenders) or modify such
Lender’s share of the Revolving Commitments (except as contemplated hereby);

(e) Amend or waive the definition of “Required Lenders” or the provisions of
this Section 10.01 or Section 10.06; or

(f) Amend or waive any provision of this Agreement that expressly requires the
consent or approval of such Lender;

provided, however, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the affected Issuing Lender in addition to Required
Lenders or each affected Lender, as the case may be, affect the rights or duties
of such Issuing Lender, (ii) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Required Lenders or
each affected Lender, as the case may be, affect the rights or duties of
Administrative Agent, (iii) any fee letters may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties thereto;
(iv) any amendment, waiver, or consent to a Letter of Credit Application which
is not inconsistent with Section 2.03 shall require only the written approval of
the relevant Co-Borrower, Administrative Agent and the applicable Issuing
Lender; and (v) without the written consent of all Lenders, no amendment, waiver
or consent shall release (x) all or substantially all of Guarantors from their
obligations under the Guarantee Agreement or (y) Borrower from its obligations
under the Guarantee Agreement. Any amendment, modification, supplement,
termination, waiver or consent pursuant to this Section shall apply equally to,
and shall be binding upon, all Lenders and Administrative Agent.

10.02 Requisite Notice; Effectiveness of Signatures and Electronic Mail.

(a) Requisite Notice. Notices given in connection with any Loan Document shall
be delivered to the intended recipient at the number and/or address set forth on
the Administrative Questionnaire (or as otherwise specified from time to time by
such recipient in writing to Administrative Agent) and shall be given by
(i) irrevocable written notice or (ii) except as otherwise provided, irrevocable
telephonic (not voicemail) notice. Such notices may be delivered, must be
confirmed and shall be effective as follows:

 

Mode of Delivery       Mail    Effective on earlier of actual receipt and fourth
Business Day after deposit in U.S. Mail, first class postage pre-paid   
Courier or hand delivery    When signed for by recipient   
Telephone (not voicemail)    When conversation completed (must be confirmed in
writing)    Facsimile    When confirmed by telephone (not voicemail)   
Electronic Mail    When delivered (usage subject to subsection (c) below)   

provided, however, that notices delivered to Administrative Agent pursuant to
Section 2 shall not be effective until actually received by Administrative
Agent; provided, further, that Administrative Agent

 

51



--------------------------------------------------------------------------------

may require that any notice be confirmed or followed by a manually-signed hard
copy thereof. Notices shall be in any form prescribed herein and, if sent by a
Co-Borrower, shall be made by a Responsible Officer of such Co-Borrower. Notices
delivered and, if required, confirmed in accordance with this subsection shall
be deemed to have been delivered by Requisite Notice.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed hard copies and shall be binding on each Co-Borrower,
Administrative Agent and Lenders. Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed hard copy
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

(c) Limited Usage of Electronic Mail. Electronic mail and internet and intranet
websites may be used to distribute routine communications, such as financial
statements and other information, and to distribute agreements and other
documents to be signed by Administrative Agent, Lenders and Co-Borrowers. No
other legally-binding and/or time-sensitive communication or Request for
Extension of Credit may be sent by electronic mail without the consent of, or
confirmation to, the intended recipient in each instance.

(d) Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of a Co-Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify
Administrative Agent-Related Persons and Lenders from any loss, cost, expense or
liability as a result of relying on any notices purportedly given by or on
behalf of a Co-Borrower absent the gross negligence or willful misconduct of the
Person seeking indemnification.

10.03 Attorney Costs, Expenses and Taxes. Borrower agrees (a) to pay or
reimburse Administrative Agent and Syndication Agent for all reasonable costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of the Loan Documents, and to pay or reimburse
Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of any
amendment, waiver, consent, supplement or modification to, any Loan Documents,
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Administrative Agent and (b) to pay or
reimburse Administrative Agent and each Lender for all costs and expenses
incurred in connection with any restructuring, reorganization (including a
bankruptcy reorganization) or enforcement or attempted enforcement of, or
preservation of any rights under, any Loan Documents, and any other documents
prepared in connection herewith or therewith, or in connection with any
refinancing or restructuring of any such documents in the nature of a “workout”
or of any insolvency or bankruptcy proceeding, including Attorney Costs. The
agreements in this Section shall survive repayment of all Obligations.

10.04 Binding Effect; Assignment.

(a) This Agreement and the other Loan Documents to which Borrower is a party
will be binding upon and inure to the benefit of Co-Borrowers, Administrative
Agent, Lenders and their respective successors and assigns, except that, a
Co-Borrower may not, except as permitted by Section 7.03, assign its rights
hereunder or thereunder or any interest herein or therein without the prior
written consent of all Lenders and any such attempted assignment shall be void.
Any Lender may at any time

 

52



--------------------------------------------------------------------------------

pledge a Note or any other instrument evidencing its rights as a Lender under
this Agreement to a Federal Reserve Bank or, if such Lender is a fund, to any
trustee or to any other representative of holders of obligations owed or
securities issued by such fund as security for such obligations or securities,
but no such pledge shall release such Lender from its obligations hereunder or
grant to such Federal Reserve Bank or trust or other representative the rights
of a Lender hereunder absent foreclosure of such pledge, and any transfer to any
Person upon the enforcement of such pledge shall be subject to this
Section 10.04.

(b) From time to time following the date of this Agreement, each Lender may
assign to one or more banks, financial institutions or other entities (with any
such bank, financial institution or other entity that is not an Affiliate of the
assigning Lender being required to have a combined capital and surplus of at
least $250,000,000 (such qualifications being subject to waiver by Borrower and
Administrative Agent)), all or any portion of its rights and obligations under
this Agreement and the other Loan Documents; provided that (i) such assignment,
if not to a Lender or an Affiliate of a Lender, shall be consented to (which
consents shall not be unreasonably withheld) by Borrower at all times other than
during the existence of an Event of Default and by Administrative Agent, (ii) a
copy of a duly signed and completed Assignment and Acceptance shall be delivered
to Administrative Agent, (iii) except in the case of an assignment (A) to an
Affiliate of a Lender or to another Lender or (B) of the entire remaining
Revolving Commitment of the assigning Lender, such assignment shall be in an
aggregate principal amount not less than the Minimum Amount therefor, and
(iv) the effective date of any such assignment shall be as specified in the
Assignment and Acceptance, but not earlier than the date which is five Business
Days after the date Administrative Agent has received the Assignment and
Acceptance. Upon obtaining any consent required as set forth in the prior
sentence, any forms required by Section 10.20 and payment of the requisite fee
described below, the assignee named therein shall be a Lender for all purposes
of this Agreement to the extent of the Assigned Interest (as defined in such
Assignment and Acceptance), and, except for rights and obligations which by
their terms survive termination of any Revolving Commitments, the assigning
Lender shall be released from any further obligations under this Agreement to
the extent of such Assigned Interest. Upon request, Co-Borrowers shall execute
and deliver new or replacement Notes to the assigning Lender and the assignee
Lender to evidence Loans made by them. Administrative Agent’s consent to any
assignment shall not be deemed to constitute any representation or warranty by
any Administrative Agent-Related Person as to any matter. Administrative Agent
shall record the information contained in the Assignment and Acceptance in the
Register.

(c) After receipt of a completed Assignment and Acceptance, and receipt of an
assignment fee of $3,500 from such assignee and/or such assigning Lender
(including in the case of assignments to Affiliates of assigning Lenders),
Administrative Agent shall promptly accept such Assignment and Acceptance and
record the information contained therein in the Register on the effective date
determined pursuant thereto.

(d) Each Lender may from time to time, without the consent of any other Person,
grant participations to one or more other Persons (including another Lender) in
all or any portion of its Revolving Commitments, Extensions of Credit or any
other interest of such Lender hereunder and under the other Loan Documents;
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
bank or other financial institution shall not be a Lender hereunder for any
purpose except, if the participation agreement so provides, for the purposes of
the increased cost provisions of Section 3 (but only to the extent that the cost
of such benefits to Borrower does not exceed the cost which Borrower would have
incurred in respect of such Lender absent the participation) and for purposes of
Section 10.06, (iv) Borrower, Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (v) the consent of the
holder of such participation interest shall not be required for amendments or
waivers of provisions of the Loan Documents; provided,

 

53



--------------------------------------------------------------------------------

however, that the assigning Lender may, in any agreement with a participant,
give such participant the right to consent (as between the assigning Lender and
such participant) to any matter which (A) extends the Revolving Termination Date
as to such participant or any other date upon which any payment of money is due
to such participant, (B) reduces the rate of interest owing to such participant
or any fee or any other monetary amount owing to such participant, or
(C) reduces the amount of any scheduled payment of principal owing to such
participant. Any Lender that sells a participation to any Person that is a
“foreign corporation, partnership or trust” within the meaning of the Code shall
include in its participation agreement with such Person a covenant by such
Person that such Person will comply with the provisions of Section 10.20 as if
such Person were a Lender and provide that Administrative Agent and Borrower
shall be third party beneficiaries of such covenant. Each Lender that sells or
grants a participation shall (a) withhold or deduct from each payment to the
holder of such participation the amount of any tax required under applicable law
to be withheld or deducted from such payment and not withheld or deducted
therefrom by Borrower or Administrative Agent, (b) pay the tax so withheld or
deducted by it to the appropriate taxing authority in accordance with applicable
law and (c) indemnify Borrower and Administrative Agent for any losses, cost and
expenses that they may incur as a result of any failure to so withhold or deduct
and pay such tax.

10.05 Set-off. In addition to any rights and remedies of Administrative Agent
and Lenders or any assignee of any Lender or any Affiliate thereof (each, a
“Proceeding Party”) provided by law, upon the occurrence and during the
continuance of any Event of Default, each Proceeding Party is authorized at any
time and from time to time, without prior notice to Co-Borrowers, any such
notice being waived by Co-Borrowers to the fullest extent permitted by law, to
proceed directly, by right of set-off, banker’s lien or otherwise, against any
assets of the Co-Borrowers which may be in the hands of such Proceeding Party
(including all general or special, time or demand, provisional or other deposits
and other indebtedness owing by such Proceeding Party to or for the credit or
the account of the Co-Borrowers) and apply such assets against the Obligations
then due and payable, irrespective of whether such Proceeding Party shall have
made any demand therefor. Each Lender agrees promptly to notify the Co-Borrower
and Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.

10.06 Sharing of Payments. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against a
Co-Borrower or otherwise, receives payment of the Obligations held by it that is
ratably more than any other Lender receives in payment of the Obligations held
by such other Lender, then, subject to applicable Laws, (a) such Lender
exercising the right of setoff, banker’s lien or counterclaim or otherwise
receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from the other Lender a participation in the
Obligations held by the other Lender and shall pay to the other Lender a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all Lenders share
any payment obtained in respect of the Obligations ratably in accordance with
each Lender’s share of the Obligations immediately prior to, and without taking
into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by a Co-Borrower or any Person claiming through or
succeeding to the rights of a Co-Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest. Each Lender that purchases a participation
in the Obligations pursuant to this Section shall from and after the purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations

 

54



--------------------------------------------------------------------------------

purchased. Each Co-Borrower expressly consents to the foregoing arrangements and
agrees that any Lender holding a participation in an Obligation so purchased may
exercise any and all rights of setoff, banker’s lien or counterclaim with
respect to the participation as fully as if Lender were the original owner of
the Obligation purchased.

10.07 No Waiver; Cumulative Remedies.

(a) No failure by any Lender or Administrative Agent to exercise, and no delay
by any Lender or Administrative Agent in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

(b) The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Any decision by Administrative Agent or any Lender not to
require payment of any interest (including interest at the Default Rate), fee,
cost or other amount payable under any Loan Document or to calculate any amount
payable by a particular method on any occasion shall in no way limit or be
deemed a waiver of Administrative Agent’s or such Lender’s right to require full
payment thereof, or to calculate an amount payable by another method that is not
inconsistent with this Agreement, on any other or subsequent occasion.

(c) Except with respect to Section 9.09, the terms and conditions of Section 9
are for the sole benefit of the Agents and Lenders.

10.08 Usury. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excessive interest
shall be applied to the principal of the Outstanding Revolving Obligations or,
if it exceeds the unpaid principal, refunded to the applicable Co-Borrower. In
determining whether the interest contracted for, charged or received by
Administrative Agent or any Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate and spread, in equal or unequal parts, the total amount of interest
throughout the contemplated term of the Obligations.

10.09 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.10 Integration. This Agreement, together with the other Loan Documents and
any letter agreements referred to herein, comprises the complete and integrated
agreement of the parties regarding the subject matter hereof and supersedes all
prior agreements, written or oral, on the subject matter hereof. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control and govern;
provided that the inclusion of supplemental rights or remedies in favor of
Administrative Agent or Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES THERETO AND MAY NOT

 

55



--------------------------------------------------------------------------------

BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH
PARTIES.

10.11 Nature of Lenders’ Obligations. Nothing contained in this Agreement or any
other Loan Document and no action taken by Administrative Agent or Lenders or
any of them pursuant hereto or thereto may, or may be deemed to, make Lenders a
partnership, an association, a joint venture or other entity, either among
themselves or with Borrower or any Subsidiary or Affiliate of Borrower. Each
Lender’s obligation to make any Extension of Credit pursuant hereto is several
and not joint or joint and several. A default by any Lender will not increase
the Revolving Commitments attributable to any other Lender.

10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery thereof. Such representations and warranties have been or
will be relied upon by Administrative Agent and each Lender, notwithstanding any
investigation made by Administrative Agent or any Lender or on their behalf.

10.13 Indemnity by Co-Borrowers. Whether or not the transactions contemplated
hereby are consummated, the Co-Borrowers jointly and severally agree to
indemnify, save and hold harmless each Administrative Agent-Related Person and
each Lender and their respective Affiliates, directors, officers, agents,
attorneys and employees (collectively the “Indemnitees”) from and against:
(i) any and all claims, demands, actions or causes of action that are asserted
against any Indemnitee by any Person (other than Administrative Agent or any
Lender) relating directly or indirectly to a claim, demand, action or cause of
action that such Person asserts or may assert against a Co-Borrower, any of its
Affiliates or any of its officers or directors; (ii) any and all claims,
demands, actions or causes of action arising out of or relating to the Loan
Documents, the Revolving Commitments, the use or contemplated use of the
proceeds of any Extension of Credit, or the relationship of the Co-Borrowers,
Administrative Agent and Lenders under this Agreement; (iii) any administrative
or investigative proceeding by any Governmental Authority arising out of or
related to a claim, demand, action or cause of action described in subsection
(i) or (ii) above; and (iv) any and all liabilities (including liabilities under
indemnities), losses, costs or expenses (including Attorney Costs (limited to
one law firm for Lenders unless Lenders have differing interests or defenses
that preclude the engagement of one law firm to represent Lenders)) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, including settlement costs
incurred with the prior written consent of Borrower (which consent shall not be
unreasonably withheld), whether or not arising out of the negligence of an
Indemnitee, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification for any loss caused by its own gross negligence or willful
misconduct. The agreements in this Section shall survive repayment of all
Obligations.

10.14 Nonliability of Lenders. Each Co-Borrower acknowledges and agrees that:

(a) Any inspections of any property of any Co-Borrower made by or through
Administrative Agent or Lenders are for purposes of administration of the Loan
Documents only, and neither Co-Borrower is entitled to rely upon the same
(whether or not such inspections are at the expense of a Co-Borrower);

 

56



--------------------------------------------------------------------------------

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to Administrative Agent or Lenders pursuant to the Loan
Documents, neither Administrative Agent nor Lenders shall be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term, provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Administrative Agent or Lenders;

(c) The relationship between the Co-Borrowers and Administrative Agent and
Lenders is, and shall at all times remain, solely that of borrower and lenders;
neither Administrative Agent nor any Lender shall under any circumstance be
deemed to be in a relationship of confidence or trust or a fiduciary
relationship with Borrower or its Affiliates, or to owe any fiduciary duty to
Borrower or its Affiliates; neither Administrative Agent nor any Lender
undertakes or assumes any responsibility or duty to Borrower or its Affiliates
to select, review, inspect, supervise, pass judgment upon or inform Borrower or
its Affiliates of any matter in connection with their property or the operations
of Borrower or its Affiliates; Borrower and its Affiliates shall rely entirely
upon their own judgment with respect to such matters; and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by Administrative Agent or any Lender in connection with
such matters is solely for the protection of Administrative Agent and Lenders
and neither Borrower nor any other Person is entitled to rely thereon; and

(d) Neither Administrative Agent nor any Lender shall be responsible or liable
to any Person for any loss, damage, liability or claim of any kind relating to
injury or death to Persons or damage to property caused by the actions, inaction
or negligence of Borrower and/or its Affiliates and Borrower hereby indemnifies
and holds Administrative Agent and Lenders harmless from any such loss, damage,
liability or claim.

10.15 No Third Parties Benefitted. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of the
Co-Borrowers, Administrative Agent and Lenders in connection with the Extensions
of Credit, and is made for the sole benefit of the Co-Borrowers, Administrative
Agent and Lenders, Administrative Agent’s and Lenders’ successors and permitted
assigns. Except as provided in Section 10.04, no other Person shall have any
rights of any nature hereunder or by reason hereof.

10.16 Severability. Any provision of the Loan Documents that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
and severable to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Administrative Agent,
Lenders and Borrower agree to negotiate, in good faith, the terms of a
replacement provision as similar to the severed provision as may be possible and
be legal, valid, and enforceable.

10.17 Confidentiality. Administrative Agent and each Lender shall use any
confidential non-public information concerning Borrower and its Subsidiaries and
Affiliates that is furnished to Administrative Agent or such Lender by or on
behalf of Borrower and its Subsidiaries in connection with the Loan Documents
(collectively, “Confidential Information”) solely for the purpose of
administering and enforcing the Loan Documents, and it will hold the
Confidential Information in confidence. Notwithstanding the foregoing,
Administrative Agent and each Lender may disclose Confidential Information
(a) to their affiliates or any of their or their affiliates’ directors,
officers, employees, auditors, counsel, advisors, or representatives
(collectively, the “Representatives”) who need to know such information for the
purposes set forth in this Section and who have been advised of and acknowledge
their obligation to keep such information confidential in accordance with this
Section, (b) to

 

57



--------------------------------------------------------------------------------

any bank or financial institution or other entity to which such Lender has
assigned or desires to assign an interest or participation in the Loan Documents
or the Obligations or to any direct or indirect contractual counterparties (or
the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower and its obligations, provided that any such foregoing
recipient of such Confidential Information agrees to keep such Confidential
Information confidential as specified herein, (c) to any governmental agency or
regulatory body having or claiming to have authority to regulate or oversee any
aspect of Administrative Agent’s or such Lender’s business or that of their
Representatives in connection with the exercise of such authority or claimed
authority, (d) to the extent necessary or appropriate to enforce any right or
remedy or in connection with any claims asserted by or against Administrative
Agent or such Lender or any of their Representatives, and (e) pursuant to any
subpoena or any similar legal process. For purposes hereof, the term
“Confidential Information” shall not include information that (x) is in
Administrative Agent’s or a Lender’s possession prior to its being provided by
or on behalf of Borrower or any of its Subsidiaries or Affiliates, provided that
such information is not known by Administrative Agent or such Lender to be
subject to another confidentiality agreement with, or other legal or contractual
obligation of confidentiality to, Borrower or any of its Subsidiaries or
Affiliates, (y) is or becomes publicly available (other than through a breach
hereof by Administrative Agent or such Lender), or (z) becomes available to
Administrative Agent or such Lender on a nonconfidential basis, provided that
the source of such information was not known by Administrative Agent or such
Lender to be bound by a confidentiality agreement or other legal or contractual
obligation of confidentiality with respect to such information.

Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or under any other related document (and
any employee, representative or other agent of such party) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of this Agreement and all materials of any kind, including opinions or
other tax analyses, that have been provided to it by any other party relating to
such tax treatment and tax structure.

10.18 Headings. Section headings in this Agreement and the other Loan Documents
are included for convenience of reference only and are not part of this
Agreement or the other Loan Documents for any other purpose.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 Foreign Lenders. Each Lender organized under the Laws of a jurisdiction
outside the United States, on or prior to the date of this Agreement in the case
of each Lender listed on the signature pages hereof and on or prior to the date
on which it becomes a Lender in the case of each other Lender, and from time to
time thereafter if requested in writing by Borrower or Administrative Agent (but
only so long as such Lender remains lawfully able to do so), shall provide
Borrower and Administrative Agent with (i) if such Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, IRS Form W-8ECI or W-8BEN, as
appropriate, or any successor form prescribed by the IRS, certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to the Loan Documents
is effectively connected with the conduct of a trade or business in the United
States, or (ii) if such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and intends to claim an exemption from United
States withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” IRS Form W-8, or any successor form
prescribed by the IRS, and a certificate representing that such Lender is not a
bank for purposes of Section 881(c) of the Code, is not a ten-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of
Borrower, and is not a controlled foreign corporation related to Borrower
(within the meaning of Section 864(d)(4) of the Code). Thereafter and from time
to time, each such Person shall (a) promptly submit to Administrative Agent such
additional duly completed and signed copies of one of

 

58



--------------------------------------------------------------------------------

such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to Borrower and Administrative Agent of any available exemption
from or reduction of, United States withholding taxes in respect of all payments
to be made to such Person by Borrower pursuant to this Agreement, (b) promptly
notify Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (c) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws that a
Co-Borrower make any deduction or withholding for taxes from amounts payable to
such Person. If such Person fails to deliver the above forms or other
documentation, then Administrative Agent may withhold from any interest payment
to such Person an amount equivalent to the applicable withholding tax imposed by
Sections 1441 and 1442 of the Code, without reduction. If any Governmental
Authority asserts that Administrative Agent did not properly withhold any tax or
other amount from payments made in respect of such Person, such Person shall
indemnify Administrative Agent therefor, including all penalties and interest,
any taxes imposed by any jurisdiction on the amounts payable to the Agent under
this Section, and costs and expenses (including Attorney Costs) of
Administrative Agent. The obligation of Lenders under this Section shall survive
the payment of all Obligations and the resignation of Administrative Agent.

10.21 Removal and Replacement of Lenders.

(a) Under any circumstances set forth in this Agreement providing that Borrower
shall have the right to remove or replace a Lender (other than with respect to
any outstanding Competitive Loan held by it) as a party to this Agreement,
Borrower may, upon notice to such Lender and Administrative Agent, remove such
Lender by (i) non ratably terminating such Lender’s Revolving Commitment and/or
(ii) causing such Lender to assign its Revolving Commitment pursuant to
Section 10.04(b) to one or more other Lenders or eligible assignees procured by
Borrower. Each Co-Borrower shall, in the case of a termination of such Lender’s
Revolving Commitment pursuant to clause (i) preceding, (x) pay in full all
principal, interest, fees and other amounts owing to such Lender (other than
with respect to any outstanding Competitive Loan held by it) through the date of
termination (including any amounts payable pursuant to Section 3), (y) provide
appropriate assurances and indemnities (which may include letters of credit) to
such Lender and Issuing Lender as each may reasonably require with respect to
any continuing risk participation interest in any Letters of Credit then
outstanding and (z) release such Lender from its obligations under the Loan
Documents from and after the date of termination. Each Co-Borrower shall, in the
case of an assignment pursuant to clause (ii) preceding, cause to be paid the
assignment fee payable to Administrative Agent pursuant to Section 10.04(c). Any
such Lender whose Revolving Commitment is being assigned shall execute and
deliver an Assignment and Acceptance covering such Lender’s Revolving
Commitment. Administrative Agent shall distribute an amended Schedule 2.01,
which shall be deemed incorporated into this Agreement, to reflect adjustments
to Lenders and their Revolving Commitments.

(b) This section shall supersede any provisions in Section 10.01 to the
contrary.

10.22 Governing Law; Submission to Jurisdiction; Waivers.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Each party to this Agreement irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

59



--------------------------------------------------------------------------------

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
provided for in Section 10.02;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.23 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.24 USA PATRIOT Act. Each Lender hereby notifies each Co-Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Co-Borrower, which
information includes the name and address of each Co-Borrower and other
information that will allow such Lender to identify each Co-Borrower in
accordance with the Act.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

60



--------------------------------------------------------------------------------

Signature Page to that certain Credit Agreement, dated as of the date first set
forth above, among Comcast Corporation and Comcast Cable Communications
Holdings, Inc., as Co-Borrowers, each Lender, JPMorgan Chase Bank, N.A., as
Administrative Agent and an Issuing Lender, Citibank, N.A., as Syndication
Agent, and Bank of America, N.A., Barclays Bank PLC, BNP Paribas, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, Deutsche Bank AG, New York Branch,
The Royal Bank of Scotland plc and Wachovia Bank, N.A. as Co-Documentation
Agents.

 

COMCAST CORPORATION By:  

 

Name:   Title:   COMCAST CABLE COMMUNICATIONS HOLDINGS, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Signature Page to that certain Credit Agreement, dated as of the date first set
forth above, among Comcast Corporation and Comcast Cable Communications
Holdings, Inc., as Co-Borrowers, each Lender, JPMorgan Chase Bank, N.A., as
Administrative Agent and an Issuing Lender, Citibank, N.A., as Syndication
Agent, and Bank of America, N.A., Barclays Bank PLC, BNP Paribas, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, Deutsche Bank AG, New York Branch,
The Royal Bank of Scotland plc and Wachovia Bank, N.A. as Co-Documentation
Agents.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, an Issuing Lender, and as a Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Signature Page to that certain Credit Agreement, dated as of the date first set
forth above, among Comcast Corporation and Comcast Cable Communications
Holdings, Inc., as Co-Borrowers, each Lender, JPMorgan Chase Bank, N.A., as
Administrative Agent and an Issuing Lender, Citibank, N.A., as Syndication
Agent, and Bank of America, N.A., Barclays Bank PLC, BNP Paribas, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, Deutsche Bank AG, New York Branch,
The Royal Bank of Scotland plc and Wachovia Bank, N.A. as Co-Documentation
Agents.

 

CITIBANK, N.A.,

as Syndication Agent and as a Lender

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Signature Page to that certain Credit Agreement, dated as of the date first set
forth above, among Comcast Corporation and Comcast Cable Communications
Holdings, Inc., as Co-Borrowers, each Lender, JPMorgan Chase Bank, N.A., as
Administrative Agent and an Issuing Lender, Citibank, N.A., as Syndication
Agent, and Bank of America, N.A., Barclays Bank PLC, BNP Paribas, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, Deutsche Bank AG, New York Branch,
The Royal Bank of Scotland plc and Wachovia Bank, N.A. as Co-Documentation
Agents.

 

Name of Lender: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

 

 

GUARANTEE AGREEMENT

made by

COMCAST CORPORATION

COMCAST CABLE COMMUNICATIONS HOLDINGS, INC.

COMCAST CABLE COMMUNICATIONS, LLC

COMCAST MO OF DELAWARE, LLC

COMCAST MO GROUP, INC.

COMCAST CABLE HOLDINGS, LLC

and the other Subsidiaries from time to time parties hereto

in favor of

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Dated as of January 30, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

SECTION 1.

  DEFINED TERMS    1

1.1

  Definitions    1

1.2

  Other Definitional Provisions    3

SECTION 2.

  GUARANTEE    3

2.1

  Guarantee    3

2.2

  Right of Contribution    4

2.3

  No Subrogation    4

2.4

  Amendments, etc. with respect to the Co-Borrowers’ Obligations    4

2.5

  Guarantee Absolute and Unconditional    5

2.6

  Reinstatement    5

2.7

  Payments    6

SECTION 3.

  MISCELLANEOUS    6

3.1

  Amendments in Writing    6

3.2

  Notices    6

3.3

  No Waiver by Course of Conduct; Cumulative Remedies    6

3.4

  Enforcement Expenses; Indemnification    6

3.5

  Successors and Assigns    6

3.6

  Set-Off    7

3.7

  Counterparts    7

3.8

  Severability    7

3.9

  Section Headings    7

3.10

  Integration    7

3.11

  GOVERNING LAW    7

3.12

  Submission To Jurisdiction; Waivers    7

3.13

  Acknowledgements    8

3.14

  Additional Guarantors    8

3.15

  WAIVER OF JURY TRIAL    8 SCHEDULES

Schedule 1

  Notice Addresses   

 

i



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of January 30, 2008, made by each of the
signatories hereto, in favor of JPMORGAN CHASE BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions or entities (the “Lenders”) from time to time parties to
the Amended and Restated Credit Agreement, dated as of January 30, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among COMCAST CORPORATION, a Pennsylvania corporation (“Borrower”),
COMCAST CABLE COMMUNICATIONS HOLDINGS, INC., a Delaware corporation, as a
Co-Borrower, the Lenders and the Administrative Agent.

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Co-Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Co-Borrowers are members of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Co-Borrowers to make valuable transfers to
one or more of the other Guarantors in connection with the operation of their
respective businesses;

WHEREAS, the Co-Borrowers and the Guarantors are engaged in related businesses,
and each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Co-Borrowers under the Credit
Agreement that the Guarantors shall have executed and delivered this Agreement
to the Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Co-Borrowers thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Lenders, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans made to Borrower and its reimbursement obligations under
Section 2.03(c) of the Credit Agreement and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans made to it and its reimbursement obligations under Section 2.03(c) of
the Credit Agreement and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender (or, in
the case of any Lender Swap Agreement of the Borrower, any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, this Agreement, the other Loan Documents,
any Letter of Credit, any Lender Swap Agreement of the Borrower or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).

“CCCHI Obligations”: the collective reference to the unpaid principal of and
interest on the Loans made to CCCHI and its reimbursement obligations under
Section 2.03(c) of the Credit Agreement and all other obligations and
liabilities of CCCHI (including, without limitation, interest accruing at the
then applicable rate provided in the Credit Agreement after the maturity of the
Loans made to it and its reimbursement obligations under Section 2.03(c) of the
Credit Agreement and interest accruing at the then applicable rate provided in
the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
CCCHI, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) to the Administrative Agent or any Lender (or, in
the case of any Lender Swap Agreement of CCCHI, any Affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Lender Swap Agreement of CCCHI or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by CCCHI pursuant to the terms of any of the foregoing
agreements).

“Co-Borrowers’ Obligations”: the collective reference to the Borrower
Obligations and the CCCHI Obligations.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to (i) the Borrower, in its capacity as
guarantor of the CCCHI Obligations, (ii) CCCHI, in its capacity as guarantor of
the Borrower Obligations and (iii) each of the other signatories hereto and the
other entities that may become a party hereto as provided herein.

 

2



--------------------------------------------------------------------------------

“Lender Swap Agreements”: all Swap Agreements in respect of interest rates,
currency exchange rates or commodity prices entered into by a Co-Borrower with
any Person that is a Lender or an affiliate of a Lender at the time such Person
enters into any such Swap Agreement.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations,
(ii) in the case of CCCHI, the CCCHI Obligations and (iii) in the case of each
Guarantor, its Guarantor Obligations.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors other than the Borrower hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations.

(b) Each of the Guarantors other than CCCHI hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by
CCCHI when due (whether at the stated maturity, by acceleration or otherwise) of
the CCCHI Obligations.

(c) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents in its capacity as Guarantor shall in no event exceed the
amount which can be guaranteed by such Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

(d) Each Guarantor agrees that the Co-Borrowers’ Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(e) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Co-Borrowers’ Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Revolving Commitments shall be terminated, notwithstanding that from time to
time during the term of the Credit Agreement a Co-Borrower may be free from such
Co-Borrowers’ Obligations.

 

3



--------------------------------------------------------------------------------

(f) No payment made by a Co-Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from a Co-Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Co-Borrowers’ Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Co-Borrowers’ Obligations or any payment received or
collected from such Guarantor in respect of the Co-Borrowers’ Obligations),
remain liable for the Co-Borrowers’ Obligations up to the maximum liability of
such Guarantor hereunder until the Co-Borrowers’ Obligations are paid in full,
no Letter of Credit shall be outstanding and the Revolving Commitments are
terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. For purposes of this Section 2.2,
“proportionate share” means, as to any Guarantor a fraction the numerator of
which shall be the net worth of such Guarantor and the denominator of which
shall be the aggregate net worth of all Guarantors. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the Lenders, and
each Guarantor shall remain liable to the Administrative Agent and the Lenders
for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against a Co-Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the
Co-Borrowers’ Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from a Co-Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Co-Borrowers on account of the
Co-Borrowers’ Obligations are paid in full, no Letter of Credit shall be
outstanding and the Revolving Commitments are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Co-Borrowers’ Obligations shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Co-Borrowers’
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

2.4 Amendments, etc. with respect to the Co-Borrowers’ Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Co-Borrowers’
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Co-Borrowers’ Obligations
continued, and the Co-Borrowers’ Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or

 

4



--------------------------------------------------------------------------------

released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Co-Borrowers’
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Co-Borrowers’ Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the
Co-Borrowers’ Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Co-Borrowers’ Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2; and all dealings
between the Co-Borrowers and any of the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Co-Borrowers or any of the Guarantors with respect to the
Co-Borrowers’ Obligations. Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Co-Borrowers’ Obligations or any other collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by a Co-Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of a Co-Borrower or such Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of a Co-Borrower for such Co-Borrower’s Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against a Co-Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Co-Borrowers’ Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from a Co-Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of a Co-Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Co-Borrowers’ Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of a
Co-Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, a
Co-Borrower or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

5



--------------------------------------------------------------------------------

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Administrative Agent’s Office.

SECTION 3. MISCELLANEOUS

3.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.01 of the Credit Agreement.

3.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 10.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

3.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 3.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

3.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.03 of the Credit Agreement.

(c) The agreements in this Section 3.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

3.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement (except pursuant to a merger, consolidation or
similar transaction permitted by the Credit Agreement) without the prior written
consent of the Administrative Agent.

 

6



--------------------------------------------------------------------------------

3.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Guarantor to the Administrative Agent or
such Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Guarantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender under this Section 3.6 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

3.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

3.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

3.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents. This Agreement replaces and
supersedes in its entirety the Guarantee Agreement, dated October 7, 2005,
entered into by the Borrower and certain of its Affiliates in favor of the
Administrative Agent.

3.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of

 

7



--------------------------------------------------------------------------------

any judgment in respect thereof, to the non-exclusive general jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

3.13 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

3.14 Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 7.02(c) of the Credit
Agreement shall become a Guarantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

3.15 WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

COMCAST CORPORATION

By:

 

 

Name:

 

Title:

  COMCAST CABLE COMMUNICATIONS HOLDINGS, INC.

By:

 

 

Name:

 

Title:

  COMCAST CABLE COMMUNICATIONS, LLC

By:

 

 

Name:

 

Title:

  COMCAST MO OF DELAWARE, LLC

By:

 

 

Name:

 

Title:

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

COMCAST MO GROUP, INC.

By:

 

 

Name:

 

Title:

  COMCAST CABLE HOLDINGS, LLC

By:

 

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

Prior to March 7, 2008:

c/o Comcast Corporation

1500 Market Street

Philadelphia, Pennsylvania 19102

Attention: Treasury Department

On and after March 7, 2008:

c/o Comcast Corporation

One Comcast Center

1701 John F Kennedy Blvd

Philadelphia, PA 19103

Attn: General Counsel

Tel: (215)286-1700

Fax: (215)286-7794



--------------------------------------------------------------------------------

Annex 1 to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of                     , 200  , made by
                                 (the “Additional Guarantor”), in favor of
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

WITNESSETH:

WHEREAS, COMCAST CORPORATION (the “Borrower”), COMCAST CABLE COMMUNICATIONS
HOLDINGS, INC., the Lenders and the Administrative Agent have entered into an
Amended and Restated Credit Agreement, dated as of January 30, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee Agreement, dated as of January 30, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 3.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedule 1 to the Guarantee Agreement.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR]

By:

 

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REQUEST FOR EXTENSION OF CREDIT

Date:                     , 200  

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 30, 2008, among Comcast Corporation, a Pennsylvania corporation
(“Borrower”), Comcast Cable Communications Holdings, Inc., a Delaware
corporation, as a Co-Borrower, Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and an Issuing Lender (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined).

The undersigned Responsible Officer hereby requests (select one):

[    ] A Borrowing of Revolving Loans

[    ] A Conversion or Continuation of Revolving Loans

1. On                                  (a Business Day).

2. In the amount of $                                             .

3. Comprised of                                                      .

[type of Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of      months (or
         days, if for an Interest Period of less than one month). The foregoing
request complies with the requirements of Section 2 of the Agreement. If the
requested Extension of Credit is a Borrowing of Loans, the undersigned hereby
certifies that the following statements will be true on the date of the
requested Extension of Credit:

(a) The representations and warranties of Borrower contained in Section 5 (other
than Sections 5.04(b) and 5.05) of the Agreement are correct in all material
respects; and

(b) no Default or Event of Default exists or will result from the requested
Extension of Credit.

 

[CO-BORROWER]

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     , 200  

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 30, 2008, among Comcast Corporation, a Pennsylvania corporation
(“Borrower”), Comcast Cable Communications Holdings, Inc., a Delaware
corporation, as a Co-Borrower, Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and an Issuing Lender (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined).

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the                      of Borrower, and that, as such, he is authorized
to execute and deliver this Certificate to Administrative Agent on behalf of
Borrower, and that:

[Use following for fiscal year-end financial statements]

1. Attached hereto as Annex 1 are the year-end audited financial statements of
Borrower and its consolidated Subsidiaries required by Section 6.01(a)(i) of the
Agreement for the fiscal year of Borrower ended as of the above date, together
with the report and opinion of independent certified public accountants required
by such section.

2. Attached hereto as Annex 2 are the year-end audited financial statements of
the Restricted Group required by Section 6.01(a)(ii) of the Agreement for the
fiscal year of Borrower ended as of the above date. Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Restricted Group in accordance with GAAP as at such date and for such
period, except for the exclusion of the Unrestricted Subsidiaries and except for
the absence of footnotes.

[Use following for fiscal quarter-end financial statements]

1. Attached hereto as Annex 1 are the unaudited financial statements of Borrower
and its consolidated Subsidiaries required by Section 6.01(b)(i) of the
Agreement for the fiscal quarter of Borrower ended as of the above date. Such
financial statements fairly present the financial condition, results of
operations and cash flows of Borrower and its consolidated Subsidiaries in
accordance with GAAP as at such date and for such periods, subject only to pro
forma adjustments and normal year-end audit adjustments and the absence of
footnotes.

2. Attached hereto as Annex 2 are the unaudited financial statements of the
Restricted Group required by Section 6.01(b)(ii) of the Agreement for the fiscal
quarter of



--------------------------------------------------------------------------------

Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Restricted
Group in accordance with GAAP as at such date and for such periods, subject only
to pro forma adjustments and normal year-end audit adjustments and the absence
of footnotes and except for the exclusion of the Unrestricted Subsidiaries.

3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his supervision, a detailed review
of the transactions and conditions (financial or otherwise) of Borrower during
the accounting period covered by the attached financial statements.

4. A review of the activities of Borrower during such fiscal period has been
made under my supervision with a view to determining whether during such fiscal
period Borrower performed and observed its Obligations under the Loan Documents,
and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

5. The financial covenant analyses and information set forth on Annex 3 attached
hereto are true and accurate. Such analyses and information set forth the
necessary adjustments to exclude the Indebtedness and EBITDA attributed to
Unrestricted Subsidiaries and give pro forma effect (in accordance with
Section 1.07 of the Agreement) to Material Acquisitions and Material
Dispositions made during the period covered thereby.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                         , 200  .

 

COMCAST CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

 

2



--------------------------------------------------------------------------------

ANNEX 1

FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES



--------------------------------------------------------------------------------

ANNEX 2

FINANCIAL STATEMENTS OF RESTRICTED GROUP



--------------------------------------------------------------------------------

ANNEX 3

Set forth detailed calculations



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ACCEPTANCE

                    , 200  

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 30, 2008, among Comcast Corporation, a Pennsylvania corporation
(“Borrower”), Comcast Cable Communications Holdings, Inc., a Delaware
corporation, as a Co-Borrower, Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and an Issuing Lender (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined). The assignor identified on the signature page hereto
(“Assignor”) and the assignee identified on the signature page hereto
(“Assignee”) agree as follows:

1. (a) Subject to Paragraph 11, effective as of the date written on Annex 1
hereto (the “Effective Date”), Assignor irrevocably sells and assigns to
Assignee without recourse to Assignor, and Assignee hereby irrevocably purchases
and assumes from Assignor without recourse to Assignor, the interest described
on Annex 1 hereto (the “Assigned Interest”) in and to Assignor’s rights and
obligations under the Agreement.

(b) From and after the Effective Date, (i) Assignee shall be a party under the
Agreement and will have all the rights and obligations of a Lender for all
purposes under the Loan Documents to the extent of the Assigned Interest and be
bound by the provisions thereof, and (ii) Assignor shall relinquish its rights
and be released from its obligations under the Agreement to the extent of the
Assigned Interest. Assignor and/or Assignee, as agreed by Assignor and Assignee,
shall deliver to Administrative Agent any applicable assignment fee required
under Section 10.04(c) of the Agreement.

2. On the Effective Date, Assignee shall pay to Assignor, in immediately
available funds, an amount equal to the purchase price of the Assigned Interest
as agreed upon by Assignor and Assignee.

3. Assignor and Assignee agree that all payments of principal, interest, fees
and other amounts in respect of the Assigned Interest accruing from and after
the Effective Date shall be for the account of Assignee, and all payments of
such amounts in respect of the Assigned Interest accruing prior to the Effective
Date shall remain for the account of Assignor. Assignor and Assignee hereby
agree that if either receives any payment of such amounts which is for the
account of the other, it shall hold the same in trust for such party and shall
promptly pay the same to such party.

4. Assignor represents and warrants to Assignee that:

(a) Assignor is the legal and beneficial owner of the Assigned Interest, and the
Assigned Interest is free and clear of any adverse claim;

(b) The Assigned Interest listed on Annex 1 accurately and completely sets forth
the amount of all Obligations relating to the Assigned Interest as of the
Effective Date;



--------------------------------------------------------------------------------

(c) It has the power and authority and the legal right to make, deliver and
perform, and has taken all necessary action, to authorize the execution,
delivery and performance of this Assignment and Acceptance, and any and all
other documents delivered by it in connection herewith and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Assignment and Acceptance and the Loan Documents, and no consent or
authorization of, filing with, or other act by or in respect of any Governmental
Authority, is required in connection in connection herewith or therewith; and

(d) This Assignment and Acceptance constitutes the legal, valid and binding
obligation of Assignor.

Assignor makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or the performance by Borrower of
its obligations under the Loan Documents, and assumes no responsibility with
respect to any statements, warranties or representations made under or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document other
than as expressly set forth above.

5. Assignee represents and warrants to Assignor and Administrative Agent that:

(a) It is eligible to purchase the Assigned Interest pursuant to Section 10.04
of the Agreement;

(b) It has the power and authority and the legal right to make, deliver and
perform, and has taken all necessary action, to authorize the execution,
delivery and performance of this Assignment and Acceptance, and any and all
other documents delivered by it in connection herewith and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Assignment and Acceptance and the Loan Documents, and no consent or
authorization of, filing with, or other act by or in respect of any Governmental
Authority, is required in connection in connection herewith or therewith;

(c) This Assignment and Acceptance constitutes the legal, valid and binding
obligation of Assignee;

(d) Under applicable Laws no tax will be required to be withheld by
Administrative Agent or Borrower with respect to any payments to be made to
Assignee hereunder or under any Loan Document, and prior to or concurrently with
Administrative Agent’s receipt of this Assignment and Acceptance, Assignee has
delivered to Administrative Agent any tax forms required by Section 10.20 of the
Agreement; and

(e) Assignee has received a copy of the Agreement, together with copies of the
most recent financial statements delivered pursuant thereto, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance. Assignee has
independently and without reliance upon Assignor or Administrative Agent and
based on such information as Assignee has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Assignee will,
independently and without reliance upon Administrative Agent or any Lender, and
based upon such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement.

 

2



--------------------------------------------------------------------------------

6. Assignee appoints and authorizes Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to Administrative Agent by
the terms thereof, together with such powers as are incidental thereto.

7. If either Assignee or Assignor desires a Note to evidence its Loans, it shall
request Administrative Agent to procure a Note from Borrower.

8. Assignor and Assignee agree to execute and deliver such other instruments,
and take such other action, as either party may reasonably request in connection
with the transactions contemplated by this Assignment and Acceptance.

9. This Assignment and Acceptance shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns; provided however,
that Assignee shall not assign its rights or obligations hereunder without the
prior written consent of Assignor and any purported assignment, absent such
consent, shall be void.

10. This Assignment and Acceptance may be executed by facsimile signatures with
the same force and effect as if manually signed and may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Assignment and
Acceptance shall be governed by and construed in accordance with the laws of the
state specified in the Agreement.

11. The effectiveness of the assignment described herein is subject to:

(a) If such consent is required by the Agreement, Assignor and Assignee
obtaining the consent of Administrative Agent, Issuing Lender, and Borrower to
the assignment described herein. By delivering a copy of this Assignment and
Acceptance to Administrative Agent, Assignor and Assignee hereby request any
such required consent and request that Administrative Agent register Assignee as
a Lender under the Agreement effective as of the Effective Date.

(b) Receipt by Administrative Agent of (or other arrangements acceptable to
Administrative Agent with respect to) any applicable assignment fee referred to
in Section 10.04(c) of the Agreement and any tax forms required by Section 10.20
of the Agreement. By signing below, Administrative Agent agrees to register
Assignee as a Lender under the Agreement, effective as of the Effective Date
with respect to the Assigned Interest and will adjust the registered Revolving
Commitment of Assignor under the Agreement to reflect the assignment of the
Assigned Interest.

12. Attached hereto as Annex 2 is all contact, address, account and other
administrative information relating to Assignee.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers.

 

      Assignor:      

 

      By:  

 

      Name:         Title:         Assignee:

[    ]

  Tax forms required by Section 10.20 of the Agreement included    

 

      By:  

 

      Name:         Title:  

(Signatures continue)

 

4



--------------------------------------------------------------------------------

In accordance with and subject to Section 10.04 of the Credit Agreement, the
undersigned consent to the foregoing assignment as of the Effective Date:

 

COMCAST CORPORATION

By:

 

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and an Issuing Lender

By:

 

 

Name:

 

Title:

 

[OTHER ISSUING LENDER],

as an Issuing Lender

By:

 

 

Name:

 

Title:

 

 

5



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

THE ASSIGNED INTEREST

Effective Date:                                 

 

Facility Assigned

 

Principal Amount Assigned

 

Percentage

  $   %   $   %

 

6



--------------------------------------------------------------------------------

ANNEX 2 TO ASSIGNMENT AND ACCEPTANCE

ADMINISTRATIVE DETAILS

(Assignee to list names of credit contacts, addresses, phone and

facsimile numbers, electronic mail addresses and

account and payment information)

 

7



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

NEW LENDER SUPPLEMENT

Reference is made to the Amended and Restated Credit Agreement dated as of
January 30, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Comcast Corporation, a Pennsylvania
corporation (the “Borrower”), Comcast Cable Communications Holdings, Inc., a
Delaware corporation, as Co-Borrower, the several banks and other financial
institutions or entities from time to time parties thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent and Citibank, N.A., as Syndication Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:

The New Lender hereby irrevocably makes a Revolving Commitment to the Borrower
in the amount set forth on Schedule 1 hereto (the “New Commitment”) pursuant to
Section 2.01(b) of the Credit Agreement. From and after the Effective Date (as
defined below), the New Lender will be a Lender under the Credit Agreement with
respect to the New Commitment.

The Administrative Agent (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement; and (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower, any
of its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto.

The New Lender (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section [5.04 or 6.01] of the Credit Agreement
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this New Lender Supplement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

The effective date of this New Lender Supplement shall be the Effective Date of
the New Commitment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this New Lender Supplement by each of the New Lender
and the Borrower, it will be delivered to the Administrative Agent for
acceptance and recording by it pursuant to the Credit Agreement, effective as of
the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Commitment
(including payments of principal, interest, fees and other amounts) to the New
Lender for amounts which have accrued on and subsequent to the Effective Date.

From and after the Effective Date, the New Lender shall be a party to the Credit
Agreement and, to the extent provided in this New Lender Supplement, have the
rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof.

This New Lender Supplement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of                          , 200   by their respective duly
authorized officers on Schedule 1 hereto.

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

2



--------------------------------------------------------------------------------

Schedule 1

to New Lender Supplement

Name of New Lender:

Effective Date of New Commitment:

Principal Amount of New Commitment:    $

 

[NAME OF NEW LENDER]

By:

 

 

Name:

 

Title:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 

[                            ],

as Issuing Lender

By:

 

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

INCREASED REVOLVING COMMITMENT ACTIVATION NOTICE

Reference is made to the Amended and Restated Credit Agreement, dated as of
January 30, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Comcast Corporation, a Pennsylvania
corporation (the “Borrower”), Comcast Cable Communications Holdings, Inc., a
Delaware corporation, as Co-Borrower, the several banks and other financial
institutions or entities from time to time parties thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent and Citibank, N.A., as Syndication Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

The Increasing Lender identified on Schedule l hereto (the “Increasing Lender”),
the Administrative Agent and the Borrower agree as follows:

The Increasing Lender hereby irrevocably increases its Revolving Commitment to
the Borrower by the amount set forth on Schedule 1 hereto under the heading
“Principal Amount of Increased Revolving Commitment” (the “Increased Revolving
Commitment”) pursuant to Section 2.01(b) of the Credit Agreement. From and after
the Effective Date (as defined below), the Increasing Lender will be a Lender
under the Credit Agreement with respect to the Increased Revolving Commitment as
well as its existing Revolving Commitment under the Credit Agreement.

The Administrative Agent (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement; and (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower, any
of its Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto.

The Increasing Lender (a) represents and warrants that it is legally authorized
to enter into this Increased Revolving Commitment Activation Notice;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
[5.04 or 6.01] of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Increased Revolving Commitment Activation Notice; (c) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

The effective date of this Increased Revolving Commitment Activation Notice
shall be the increased revolving commitment closing date set forth Schedule 1
hereto (the “Increased Revolving Commitment Closing Date”). Following the
execution of this Increased Revolving Commitment Activation Notice by each of
the Increasing Lender and the Borrower, it will be delivered to the
Administrative Agent for acceptance and recording by it pursuant to the Credit
Agreement, effective as of the Increased Revolving Commitment Closing Date
(which shall not, unless otherwise agreed to by the Administrative Agent, be
earlier than five Business Days after the date of such acceptance and recording
by the Administrative Agent).

Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Revolving Commitment (including payments of principal, interest, fees and other
amounts) to the Increasing Lender for amounts which have accrued on and
subsequent to the Effective Date.

This Increased Revolving Commitment Activation Notice shall be governed by and
construed and interpreted in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of                          , 200   by their
respective duly authorized officers on Schedule 1 hereto.

[Remainder of page intentionally left blank. Schedule 1 to follow.]

 

2



--------------------------------------------------------------------------------

Schedule 1

to Increased Revolving Commitment Activation Notice

Name of Increasing Lender:

Increased Revolving Commitment Closing Date:

 

Principal

Amount of

Increased Revolving Commitment:

 

Total Amount of Revolving Commitment

of Increasing Lender

(including Increased Revolving Commitment):

$                                               
$                                             

 

[NAME OF INCREASING LENDER]

By:

 

 

Name:

 

Title:

 

COMCAST CORPORATION

By:

 

 

Name:

Title:

 

Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE A

ASSET MONETIZATION TRANSACTION

Description

CABLEVISION MONETIZATION

MEDIAONE – SAMS 2 (Vodafone)

WACHOVIA – VODAFONE

CENTAUR FUNDING CORP (Vodafone Preferred)



--------------------------------------------------------------------------------

Schedule 2.01

Revolving Commitments

 

Institution

   Revolving
Commitment

JPMorgan Chase Bank, N.A.

   $ 592,500,000

Citibank, N.A.

   $ 592,500,000

Bank of America, N.A.

   $ 475,000,000

Barclays Bank PLC

   $ 475,000,000

BNP Paribas

   $ 475,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd. New York Branch

   $ 475,000,000

Deutsche Bank AG, New York Branch

   $ 475,000,000

The Royal Bank of Scotland, plc

   $ 475,000,000

Wachovia Bank, N.A.

   $ 475,000,000

Merrill Lynch Bank USA

   $ 300,000,000

Morgan Stanley Bank

   $ 300,000,000

UBS Loan Finance LLC

   $ 300,000,000

Sumitomo Mitsui Banking Corporation

   $ 240,000,000

Lehman Brothers Bank, FSB

   $ 200,000,000

William Street Commitment Corporation

   $ 200,000,000

SunTrust Bank

   $ 175,000,000

Lloyds TSB Bank plc

   $ 150,000,000

Mizuho Corporate Bank, Ltd.

   $ 150,000,000

U.S. Bank National Association

   $ 150,000,000

The Bank of New York

   $ 100,000,000

Goldman Sachs Bank USA

   $ 100,000,000

Wells Fargo Bank

   $ 50,000,000

Commerce Bank, N.A.

   $ 40,000,000

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 25,000,000

First Tennessee Bank, N.A.

   $ 10,000,000       

Total

   $ 7,000,000,000.00       